Exhibit 10.6

 

[g234511ko01i001.gif]

 

 

 

 

 

 

 

 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES

 

--------------------------------------------------------------------------------

 

EFFECTIVE OCTOBER 5, 2015

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES

 

EFFECTIVE OCTOBER 5, 2015

 

TABLE OF CONTENTS

 

Introduction

1

 

 

Article I - Definitions

2

 

 

1.01

“Account”

2

1.02

“Beneficiary”

2

1.03

“Board”

2

1.04

“Change in Control”

2

1.05

“Deferred Income”

4

1.06

“Eligible Individual”

4

1.07

“Executive Plan”

4

1.08

“Interest”

4

1.09

“IRC”

4

1.10

“Key Executive Plan”

4

1.11

“Participant”

4

1.12

“Plan”

5

1.13

“Post-2013 Election”

5

1.14

“Post-2013 Sub-account”

5

1.15

“Pre-2013 Election”

5

1.16

“Pre-2013 Sub-account”

5

1.17

“Schedule A Participant”

5

1.18

“Schedule B Participant”

5

1.19

“Separation From Service”

5

1.20

“Textron”

5

1.21

“Textron Company”

5

1.22

“Total Disability”

5

1.23

“Unforeseeable Emergency”

6

 

 

 

Article II - Enrollment and Deferrals

6

 

 

2.01

Initial Enrollment

6

2.02

Deferral Election

6

2.03

Deferral Election Requirements

7

2.04

Non-Elective Deferred Compensation

9

2.05

Changes in Deferral Elections

9

 

 

Article III - Investment Accounts

10

 

 

 

3.01

Investment Accounts

10

3.02

Moody’s Account

10

3.03

Stock Unit Account

10

 

i

--------------------------------------------------------------------------------


 

3.04

Monthly Adjustments

11

3.05

Transfers and Distributions From Stock Unit Account

11

 

 

Article IV - Vesting

12

 

 

 

4.01

Elective Deferred Income and Automatic Deferred Income

12

4.02

Discretionary Deferred Income

12

4.03

Textron Company Contribution

12

4.04

Change in Control

13

4.05

Vesting Under Employment Contract.

13

4.06

Forfeiture of Non-Vested Amounts

13

 

 

Article V - Payments to Participants

13

 

 

 

5.01

Separation From Service

13

5.02

Total Disability

13

5.03

Form of Payment

13

5.04

Distribution Elections

14

5.05

Automatic Lump Sum Payments

15

5.06

Administrative Adjustments in Payment Date

16

5.07

Distribution Upon Unforeseeable Emergency

16

5.08

Distribution Upon Change in Control

16

5.09

Distributions Before July 25, 2007

16

 

 

Article VI - Payments to Beneficiaries

16

 

 

 

6.01

Designating a Beneficiary

16

6.02

Default Beneficiary

17

6.03

Beneficiary Who Is Not Legally Competent

17

6.04

Distributions Upon Death

17

 

 

Article VII - Unfunded Plan

17

 

 

 

7.01

No Plan Assets

17

7.02

Top-Hat Plan Status

17

 

 

Article VIII - Plan Administration

18

 

 

 

8.01

Plan Administrator’s Powers

18

8.02

Delegation of Administrative Authority

18

8.03

Tax Withholding

18

8.04

Use of Third Parties to Assist with Plan Administration

18

8.05

Proof of Right to Receive Benefits

19

8.06

Claims Procedure

19

8.07

Enforcement Following a Change in Control

20

 

 

Article IX - Amendment and Termination

20

 

 

 

9.01

Amendment

20

9.02

Delegation of Amendment Authority

21

9.03

Termination

21

9.04

Distributions Upon Plan Termination

21

 

ii

--------------------------------------------------------------------------------


 

Article X - Miscellaneous

21

 

 

 

10.01

Use of Masculine or Feminine Pronouns

21

10.02

Transferability of Plan Benefits

21

10.03

Section 409A Compliance

22

10.04

Controlling State Law

22

10.05

No Right to Employment

22

10.06

Additional Conditions Imposed

22

 

iii

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES

 

EFFECTIVE OCTOBER 5, 2015

 

Introduction

 

The Deferred Income Plan for Textron Executives (the “Plan”) is an unfunded,
nonqualified deferred compensation arrangement.  The Plan provides both elective
and nonelective deferred compensation for designated executives of Textron and
its affiliates.  The Plan is a continuation of the Deferred Income Plan for
Textron Key Executives (the “Key Executive Plan”) and the Textron Inc. Deferred
Income Plan for Executives (the “Executive Plan”).  These plans were combined to
form the Plan effective January 1, 2008.  The Plan has been amended from time to
time since the previous restatement.  This restatement of the Plan is effective
October 5, 2015, except as otherwise provided, and reflects all amendments that
are effective through the date of this restatement.

 

Appendix A and Appendix B of the Plan set forth the provisions of the Key
Executive Plan and the Executive Plan as in effect on October 3, 2004, when IRC
Section 409A was enacted as part of the American Jobs Creation Act of 2004. 
Deferred compensation that was earned and vested (within the meaning of IRC
Section 409A) before January 1, 2005, and any subsequent increase that is
permitted to be included in this amount under IRC Section 409A, is calculated
and paid solely as provided in Appendix A or Appendix B, whichever is
applicable, and is not subject to any other provisions of the Deferred Income
Plan for Textron Executives.

 

Deferred compensation that was earned or vested after 2004 and before January 1,
2008, is subject to the provisions of IRC Section 409A.  This deferred
compensation is paid exclusively as provided in the Deferred Income Plan for
Textron Executives (not including any appendix to the Plan).  The provisions
that govern the distribution of benefits earned or vested after 2004 under the
Key Executive Plan or the Executive Plan are effective as of January 1, 2005.

 

Section 5.04(a) permitted a Participant to make a special election before the
end of 2007 to receive the Participant’s Account under one of the distribution
options in Section 5.03(b).  Appendix A and Appendix B also permitted a
Participant to request a distribution option before the end of 2007 (or before
the end of 2008, in the case of Participants who terminated before 2002) for the
benefits payable under those Appendices.  These special election provisions are
effective as of July 25, 2007, the date on which the Plan was adopted by the
Board.

 

Appendix C of the Plan sets forth special provisions related to the merger of
the Beechcraft Excess Savings and Deferred Compensation Plan into the Plan,
effective January 1, 2015.  Such provisions are intended to preserve the time
and form of payment of benefits to the extent required by IRC Section 409A.

 

1

--------------------------------------------------------------------------------


 

Article I - Definitions

 

In this document, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:

 

1.01                        “Account” means the bookkeeping entry used to record
deferred income and earnings credited to a Participant under the Plan.  All
amounts credited to the Account shall be unfunded obligations of Textron: no
assets shall be set aside or contributed to the Plan for the Participant’s
benefit.  A Participant’s Account does not include deferred income that was
earned and vested (within the meaning of IRC Section 409A) before January 1,
2005, and any subsequent increase that is permitted to be included in such
amount under IRC Section 409A.  Such amounts are calculated and paid solely as
provided in Appendix A and Appendix B, as applicable.  A Participant’s Account
may consist of a Pre-2013 Sub-account and/or a Post-2013 Sub-account, as
follows:

 

(a)                                 If the Participant entered the Plan before
2014, the portion of the Account that is allocable to a Pre-2013 Election
(adjusted for investment earnings and losses, net of expenses) shall be
allocated to a Pre-2013 Sub-account.

 

(b)                                 If a Participant deferred amounts under the
Plan after 2013, amounts allocable to a Post-2013 Election (adjusted for
investment earnings and losses, net of expenses) shall be allocated to a
Post-2013 Sub-account.  Within the Post-2013 Sub-account, amounts allocable to
separate Post-2013 Elections shall be accounted for separately.

 

Both the Pre-2013 Sub-account and the Post-2013 Sub-account may be further
subdivided into sub-accounts as determined by Textron.

 

1.02                        “Beneficiary” means the person or persons entitled
under this Plan to receive Plan benefits after a Participant’s death.  A
Participant’s estate may also be the Participant’s Beneficiary.

 

1.03                        “Board” means the Board of Directors of Textron.

 

1.04                        “Change in Control” means, for any Participant who
was not an employee of a Textron Company on December 31, 2007:

 

(a)                                 any “person” or “group” (within the meaning
of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Act”) and of IRC Section 409A) other than Textron, any trustee or
other fiduciary holding Textron common stock under an employee benefit plan of
Textron or a related company, or any corporation which is owned, directly or
indirectly, by the stockholders of Textron in substantially similar proportions
as their ownership of Textron common stock

 

2

--------------------------------------------------------------------------------


 

(1)                                 becomes (other than by acquisition from
Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3
under the Act) of stock of Textron that, together with other stock held by such
person or group, possesses more than 50% of the combined voting power of
Textron’s then-outstanding voting stock, or

 

(2)                                 acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person) beneficial ownership of stock of Textron possessing more than 30% of the
combined voting power of Textron’s then-outstanding stock, or

 

(3)                                 acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person) all or substantially all of the total gross fair market value of all of
the assets of Textron immediately prior to such acquisition or acquisitions
(where gross fair market value is determined without regard to any associated
liabilities); or

 

(b)                                 a merger or consolidation of Textron with
any other corporation occurs, other than a merger or consolidation that would
result in the voting securities of Textron outstanding immediately before the
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) 50% or
more of the combined voting power of the voting securities of Textron or such
surviving entity outstanding immediately after such merger or consolidation, or

 

(c)                                  during any 12-month period, a majority of
the members of the Board is replaced by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors before
the date of their appointment or election.

 

Each of the events described above will be treated as a “Change in Control” only
to the extent that it is a change in ownership, change in effective control, or
change in the ownership of a substantial portion of Textron’s assets within the
meaning of IRC Section 409A.

 

For any Participant who was an employee of a Textron Company on December 31,
2007, the definition set forth above in this Section 1.04 shall be used to
determine whether an event is a “Change in Control” to the extent that the event
would alter the time or form of payment of the Participant’s benefit.  To the
extent that the event would cause any change in the Participant’s rights under
the Plan that does not affect the status of the Participant’s benefit under IRC
Section 409A (including, but not limited to, accelerated vesting of the
Participant’s benefit or restrictions on amendments to the Plan), the definition
set forth in

 

3

--------------------------------------------------------------------------------


 

Section 9.03 of Appendix A shall be used to determine whether the event is a
“Change in Control.”

 

1.05                        “Deferred Income” means any elective or non-elective
deferred compensation credited to a Participant’s Account under this Plan.  A
Participant’s Deferred Income may consist of some or all of the following
amounts:

 

A.                                    Automatic Deferred Income:  A non-elective
deferral of a performance share unit payout into a Schedule A Participant’s
Stock Unit Account to meet required stock ownership levels established under the
Stock Ownership Guideline Program for Textron Executives.

 

B.                                    Discretionary Deferred Income:  A
non-elective contribution made at Textron’s discretion to a Participant’s
Moody’s Account.

 

C.                                    Elective Deferred Income:  A deferral of
eligible compensation made at a Participant’s election and credited to the
Moody’s Account, or credited to the Stock Unit Account at the Participant’s
direction.

 

D.                                    Textron Company Contribution:  A matching
credit allocated to a Schedule A Participant’s Stock Unit Account, as described
in Section 2.04(b) or a predecessor provision for Textron Company Contributions.

 

1.06                        “Eligible Individual” means a management or highly
compensated employee of a Textron Company (a) who is a United States citizen or
resident, (b) who is in a position designated by Textron as Band 1 or who is
selected by Textron to participate in the Plan, and (c) whose annual base salary
exceeds the indexed dollar limit in effect for the current year under IRC
Section 414(q)(1)(B)(i).

 

1.07                        “Executive Plan” means the Textron Inc. Deferred
Income Plan for Executives, as in effect before January 1, 2008.  The provisions
of the Executive Plan are included in this Plan as Appendix B.

 

1.08                        “Interest” means interest computed under Article III
of this Plan.

 

1.09                        “IRC” means the Internal Revenue Code of 1986, as
amended.  References to any section of the Internal Revenue Code shall include
any final regulations interpreting that section.

 

1.10                        “Key Executive Plan” means the Deferred Income Plan
for Textron Key Executives, as in effect before January 1, 2008.  The provisions
of the Key Executive Plan are included in this Plan as Appendix A.

 

1.11                        “Participant” means an Eligible Individual who is
participating in the Plan pursuant to Article II, or a former Eligible
Individual whose Account has not been forfeited or fully distributed.

 

4

--------------------------------------------------------------------------------


 

1.12                        “Plan” means this Deferred Income Plan for Textron
Executives, as amended and restated from time to time.

 

1.13                        “Post-2013 Election” means a deferral election that
is filed and becomes irrevocable with respect to compensation for service, or a
performance period that begins, after December 31, 2013.  The first Post-2013
Elections are the elections made during the Plan’s enrollment/deferral election
period in the Fall of 2013.

 

1.14                        “Post-2013 Sub-account” means a sub-account for
amounts allocable to a Post-2013 Election, as described in Section 1.01
(definition of “Account”).

 

1.15                        “Pre-2013 Election” means a deferral election that
was filed and became irrevocable under Section 2.03 (“Deferral Election
Requirements”) with respect to compensation for service, or a performance period
that began, before January 1, 2014.  Pre-2013 Elections include all elections
made before the Plan’s Fall 2013 enrollment/deferral election period, including
elections made with respect to compensation for performance periods that began
before 2014 but end after January 1, 2014.

 

1.16                        “Pre-2013 Sub-account” means a sub-account for the
portion (if any) of a Participant’s Account that is allocable to a Pre-2013
Election, as described in Section 1.01 (definition of “Account”).

 

1.17                        “Schedule A Participant” means a Participant
designated as a Schedule A Participant at the time of the applicable deferral
election.

 

1.18                        “Schedule B Participant” means a Participant who
either (a) was designated as a Schedule B Participant at the time of the
applicable deferral election or (b) made a deferral election under the Key
Executive Plan or the Executive Plan in 2006.

 

1.19                        “Separation From Service” means a Participant’s
termination of employment with all Textron Companies, other than by reason of
death or Total Disability, that qualifies as a “separation from service” for
purposes of IRC Section 409A.

 

1.20                        “Textron” means Textron Inc., a Delaware
corporation, and any successor of Textron Inc.

 

1.21                        “Textron Company” means Textron or any company
controlled by or under common control with Textron within the meaning of IRC
Section 414(b) or (c).

 

1.22                        “Total Disability” means physical or mental
incapacity of a Participant who is employed by a Textron Company on the
disability date, if the incapacity (a) enables the Participant to receive
disability benefits under the Federal Social Security Act, and (b) also
qualifies as a “disability” for purposes of IRC Section 409A(a)(2)(C).

 

5

--------------------------------------------------------------------------------


 

1.23                        “Unforeseeable Emergency” means a severe financial
hardship (within the meaning of IRC Section 409A) resulting from any of the
following:

 

(a)                                 an illness or accident of the Participant or
the Participant’s spouse, beneficiary, or dependent;

 

(b)                                 loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of natural disaster);
or

 

(c)                                  other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant which are not covered by insurance and cannot reasonably be
relieved by the liquidation of the Participant’s assets (other than assets
deferred hereunder).

 

Article II - Enrollment and Deferrals

 

2.01                        Initial Enrollment.  An Eligible Individual shall
complete the enrollment process established by Textron in order to become a
Participant in the Plan.  Initial enrollments before October 1, 2013, are
subject to the provisions of the Plan then in effect.

 

(a)                                 If the Eligible Individual was not
previously eligible to participate in any other account-based elective deferred
compensation arrangement of a Textron Company that is aggregated with this Plan
pursuant to IRC Section 409A, he may enroll in the Plan within thirty (30) days
after he first becomes an Eligible Individual.  If the Eligible Individual does
not complete his enrollment within the initial 30-day period, his enrollment
shall not become effective until the beginning of the next calendar year.

 

(b)                                 If an Eligible Individual was previously
eligible to participate in any other account-based elective deferred
compensation arrangement of a Textron Company that is aggregated with this Plan
pursuant to IRC Section 409A, he may enroll in the Plan at a time designated by
Textron, but not later than December 31 of the year in which he first becomes an
Eligible Individual, and his enrollment shall not become effective until the
beginning of the next calendar year.

 

(c)                                  If an employee or former employee is not
identified in Textron’s records as a Participant as of December 31, 2008, the
individual shall not be a Participant, and shall not be entitled to receive any
benefit under the Plan, unless the individual either (i) becomes a Participant
after 2008 pursuant to Section 2.01, or (ii) is designated by the Board (or by
its designee) as a Participant after 2008.

 

2.02                        Deferral Election.  Subject to the requirements set
forth in Section 2.03, a Participant may elect to defer the following amounts
under the Plan:

 

6

--------------------------------------------------------------------------------


 

(a)                                 Post-2013 Elections.  For each Post-2013
Election, a Participant may elect to defer up to 80% of (i) his base salary;
(ii) any cash distribution (other than a dividend, dividend equivalent, or
distribution upon exercise of an option or stock appreciation right) under a
shareholder-approved long-term incentive plan of Textron; and/or (iii) any other
cash bonus or annual incentive compensation under an annual incentive
compensation plan or short-term bonus plan sponsored by Textron.  Textron shall
have discretion to modify the maximum percentage of any type of compensation
that may be deferred in any year (including to reduce the limit to zero).

 

(b)                                 Pre-2013 Elections.  For Pre-2013 Elections,
the compensation that could be deferred was determined in accordance with the
terms of the Plan then in effect.  Pre-2013 Elections shall be implemented in
accordance with their terms and Section 2.03, below.

 

(c)                                  No Deferral of Gain Under Stock Rights.  In
no event may a Participant defer cash or stock payable upon exercise of a stock
option or stock appreciation right.

 

2.03                        Deferral Election Requirements.  Any deferral
election under the Plan shall be subject to the following requirements:

 

(a)                                 Applicability.  Except in the case of a
timely election to defer “performance-based compensation” pursuant to paragraph
(b)(2), below, a Participant’s deferral election shall apply only to
compensation paid for services to be performed after the election is made. 
Except as provided in subsection (b), if Textron allows deferral of a bonus or
other compensation earned over a performance period that commenced before the
date of the election, the total compensation shall be multiplied by the ratio of
the number of days remaining in the performance period after the election to the
total number of days in the performance period, and only the resulting portion
of the compensation shall be eligible for deferral.

 

(b)                                 Election Deadlines.  All deferral elections
shall be made at a time and in a form designated by Textron.  Except as provided
in Section 2.05, a deferral election shall become irrevocable at the election
deadline established by Textron.

 

(1)                                 General Election Deadline.  Textron may
establish deadlines that are permissible under IRC Section 409A for any type of
compensation that is eligible for deferral under the Plan.  If no other deadline
applies, the deadline for a deferral election shall be not later than
December 31 of the year preceding the year for which the services are performed
for which the right to the compensation arises.

 

7

--------------------------------------------------------------------------------


 

(2)                                 Performance-Based Compensation.  The
deadline for any election to defer compensation that is “performance-based
compensation” within the meaning of IRC Section 409A shall be not later than six
months before the end of the performance period, provided that the Participant
performs services continuously from the later of the beginning of the
performance period or the date when the performance criteria are established
through the date when the election is made, and provided further that the
compensation has not become readily ascertainable at the time of the election.

 

(3)                                 Forfeitable Rights.  If a Participant has a
legally binding right to a payment in a subsequent year, and the Participant
must perform services for at least 12 months in order to avoid forfeiture of the
payment, the election deadline shall not be later than the 30th day after the
Participant acquires a legally binding right to the payment; provided that the
election must be made at least 12 months before the earliest date at which the
forfeiture condition could lapse for a reason other than death, Total
Disability, or Change in Control (and a deferral election made under this
paragraph shall not be effective if the forfeiture condition lapses for death,
Total Disability, or Change in Control less than 12 months after the date of the
election).

 

(c)                                  Minimum Deferrals.  For Pre-2013 Elections,
a Participant was not permitted to elect to defer an amount less than $5,000 for
any year.  Such minimum shall not apply for Post-2013 Elections.

 

(d)                                 Change in Participation Level.  For Pre-2013
Elections, the deferral rules for Schedule A Participants and Schedule B
Participants were different.  A Participant’s status as a Schedule A Participant
or a Schedule B Participant was determined at the deferral election deadline. 
Any subsequent change in status did not, and shall not, affect prior deferral
elections.

 

(e)                                  Renewal of Elections.  A Post-2013 Election
with respect to base salary shall be effective only with respect to base salary
earned in the calendar year (or portion of a year, in the case of a mid-year
election by a new Participant) immediately following the election deadline, and
a Post-2013 Election with respect to other compensation shall be effective only
with respect to the particular bonus, award, or other compensation for which
such election is made.  The Participant must make a new deferral election before
the applicable deadline in order to defer compensation earned in a subsequent
period or for a subsequent bonus, award, or other compensation.  A Participant
who fails to make a valid deferral election on or before the applicable deadline
shall be deemed to have elected not to defer any compensation to which the
deadline applies.  Notwithstanding

 

8

--------------------------------------------------------------------------------


 

the foregoing, any Pre-2013 Election(s) shall continue to apply with respect to
the compensation covered by such election(s).

 

2.04                        Non-Elective Deferred Compensation.  In addition to
any Elective Deferred Income, a Participant’s Account may be credited with the
following types of non-elective Deferred Income:

 

(a)                                 Discretionary Deferred Income.  Effective
October 1, 2013, a Participant’s Account may be credited with additional amounts
at the discretion of the Organization and Compensation Committee of the Board
for Participants who are executive officers of Textron, and at the discretion of
Textron, for all other Participants.  The document authorizing the Discretionary
Deferred Income shall specify the vesting schedule, if any, that applies to such
Discretionary Deferred Income.  Any Discretionary Deferred Income shall be
allocated to a Participant’s Moody’s Account or Stock Unit Account, as
determined by Textron.

 

(b)                                 Textron Company Contribution.  A Schedule A
Participant shall receive a matching contribution credit in his Stock Unit
Account equal to 10% of any Elective Deferred Income that the Participant
allocates initially to his Stock Unit Account, excluding (1) any deferral of
compensation for services performed, or a performance period that begins, after
December 31, 2014, and (2) any deferral of base salary or other compensation
that Textron has not irrevocably designated in writing as eligible.  No matching
contribution credit shall be made for any deferral with respect to which the
services giving rise to the compensation are performed, or the performance
period begins, after December 31, 2014.

 

(c)                                  Automatic Deferred Income.  Before
October 1, 2013, the Plan provided for automatic deferral of a Schedule A
Participant’s performance share unit payout to the extent necessary to meet
required stock ownership levels established under the Executive Share Ownership
Policy.  Such automatic deferrals shall apply only with respect to performance
share units for which the election deadline under IRC Section 409A occurred
before October 1, 2013.

 

2.05                        Changes in Deferral Elections.  A Participant may
change his deferral election prospectively by filing a new deferral election
form before the election deadline established by Textron in accordance with IRC
Section 409A, or by failing to file a deferral election by the election deadline
(which will be deemed to be an election not to defer for the subsequent
period).  A Participant’s deferral election shall be canceled automatically in
the following circumstances, effective with the first payroll period following
the event that causes the cancellation, and the Participant may not make a new
deferral election before the next deferral election deadline:

 

9

--------------------------------------------------------------------------------


 

(a)                                 Financial Hardship.  The Participant
receives a distribution on account of financial hardship of elective deferrals
under the Textron Savings Plan or any other IRC Section 401(k) plan maintained
by a Textron Company, or receives a distribution under this Plan on account of
an Unforeseeable Financial Emergency.  A Participant who receives a hardship
distribution shall not be permitted to make a new deferral election before the
end of any suspension period imposed by the Textron Savings Plan or other plan.

 

(b)                                 Total Disability.  The Participant incurs a
Total Disability.

 

Article III - Investment Accounts

 

3.01                        Investment Accounts.  For recordkeeping purposes,
Textron shall maintain a Moody’s Account and a Stock Unit Account, as necessary,
to credit hypothetical investment gains and losses to a Participant’s Account. 
To the extent permitted by Textron, a Participant may allocate his Elective
Deferred Income initially to the Moody’s Account or the Stock Unit Account.

 

3.02                        Moody’s Account.  The Moody’s Account shall earn
interest at a monthly interest rate that is one twelfth of the average for the
calendar month of the Moody’s Corporate Bond Yield Index as published by Moody’s
Investors Service, Inc. (or any successor thereto), or, if such monthly yield is
no longer published, a substantially similar average selected by Textron. 
Interest shall be credited on the last day of each calendar month on the average
daily balance of the Moody’s Account during the month.

 

3.03                        Stock Unit Account.

 

(a)                                 The Stock Unit Account shall consist of
phantom shares of Textron common stock.  The number of stock units credited to a
Participant’s Stock Unit Account shall be determined as follows:

 

(1)                                 For credits added before October 1, 2013,
(A) with respect to credits resulting from Automatic Deferred Income or the
deferral of annual incentive compensation or performance share units, using the
methodology approved by the Organization and Compensation Committee of the Board
for payment of performance share units, and (B) for other amounts, by dividing
the amount of Deferred Income credited on the last day of the calendar month by
the average of the composite closing prices of Textron common stock, as reported
in The Wall Street Journal, for the calendar month in which the credit is made;
and

 

(2)                                 For credits added after September 30, 2013,
by dividing the amount of Deferred Income credited to the Participant’s Account
by the closing price of Textron common stock on the date the

 

10

--------------------------------------------------------------------------------


 

credit is posted to the Participant’s Stock Unit Account, as reflected in the
Plan’s recordkeeping system.

 

(b)                                 Textron shall credit additional stock units
to a Participant’s Stock Unit Account to reflect dividend equivalents
attributable to the stock units that were credited to the Participant’s Stock
Unit Account on the record date.  The number of additional stock units shall be
determined as follows:

 

(1)                                 For dividend equivalents added before
October 1, 2013, by dividing the dividend amount by the average of the composite
closing prices of Textron common stock, as reported in The Wall Street Journal,
for the month in which the record date occurs; and

 

(2)                                 For dividend equivalents added after
September 30, 2013, by dividing the dividend amount by the closing price of
Textron common stock on the date the credit is posted to the Participant’s Stock
Unit Account, as reflected in the Plan’s recordkeeping system.

 

(c)                                  The number of stock units credited to a
Participant’s Stock Unit Account shall be adjusted, without receipt of any
consideration by Textron, on account of any stock split, stock dividend, or
similar increase or decrease affecting Textron common stock, as if the stock
units were actual shares of Textron common stock.

 

(d)                                 All distributions from the Stock Unit
Account shall be made in cash.  No Textron common stock shall be distributed
from the Plan in any circumstance.

 

3.04                        Monthly Adjustments.  A Participant’s Moody’s
Account and Stock Unit Account shall be adjusted on the last day of each
calendar month (or more frequently in the discretion of the Plan’s recordkeeper)
to reflect additional Deferred Income credited to the Account, distributions
from the Account, and investment gains or losses allocated to the Account.

 

3.05                        Transfers and Distributions From Stock Unit Account.

 

(a)                                 Effective October 1, 2013, a Participant who
has Separated From Service may, once each trading day, request to transfer in 1%
increments any amount in his Stock Unit Account to his Moody’s Account.  Such
transfer shall take effect as soon as practicable after the election is received
and processed.  For purposes of the transfer, the value of a share of Textron
common stock shall be the closing price on the first trading day that ends after
the request is received and processed, as reflected in the Plan’s recordkeeping
system.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Before October 1, 2013, transfers were
subject to the terms of the Plan then in effect including (1) a minimum transfer
of 10% of the Stock Unit Account (available only in 5% increments), and
(2) valuation rules set forth therein.

 

(c)                                  For any distribution from the Participant’s
Stock Unit Account before October 1, 2013, the value of Textron common stock
shall be determined using the same methodology as applies for transfers
described in subsection (b), above.  For any distribution from the Participant’s
Stock Unit Account after September 30, 2013, the value of Textron common stock
shall be the closing price on the first trading day of the calendar month in
which the distribution occurs, as reflected in the Plan’s recordkeeping system.

 

Article IV - Vesting

 

4.01                        Elective Deferred Income and Automatic Deferred
Income.  A Participant’s Elective Deferred Income and Automatic Deferred Income
shall always be 100% vested.

 

4.02                        Discretionary Deferred Income.  Except as provided
in Section 4.04, a Participant’s Discretionary Deferred Income shall vest
according to the schedule established when the Discretionary Deferred Income is
credited to the Participant’s Account.

 

4.03                        Textron Company Contribution.  Except as provided in
Section 4.04, a Participant’s Textron Company Contribution, and any dividend
equivalents associated with the Textron Company Contribution, shall vest as
follows:

 

(a)                                 50% of the Textron Company Contribution and
associated dividend equivalents shall vest on December 31 of the calendar year
in which the Elective Deferred Income would have been paid to the Participant if
he had not made a deferral election, but only if the Participant does not have a
Separation From Service before that December 31; and

 

(b)                                 the remaining 50% of the Textron Company
Contribution and associated dividend equivalents shall vest on the following
December 31, but only if the Participant does not have a Separation From Service
before that December 31.

 

(c)                                  Any Textron Company Contribution and
associated dividend equivalents that have not vested pursuant to subsections
(a) and (b), above, shall become 100% vested if the Participant’s employment
with all Textron Companies ends as a result of the Participant’s death or Total
Disability, or the Participant’s voluntary retirement after reaching one or more
of the following milestones: (i) age 55 with ten or more years of Textron
service; (ii) age 60, or (iii) 20 or more years of Textron service.

 

12

--------------------------------------------------------------------------------


 

4.04                        Change in Control.  In the event of a Change in
Control, a Participant’s Account shall become 100% vested if the Participant is
employed by a Textron Company on the date of the Change in Control.

 

4.05                        Vesting Under Employment Contract.  A Participant’s
Account, and any additional benefit the Participant is eligible to receive under
Appendix A or Appendix B, shall become 100% vested to the extent expressly
provided in a written employment contract between the Participant and Textron.

 

4.06                        Forfeiture of Non-Vested Amounts.  Any portion of
the Participant’s Account that is not vested at the time of the Participant’s
Separation From Service shall be forfeited.

 

Article V - Payments to Participants

 

5.01                        Separation From Service.  Subject to
Section 5.04(c)(2) (five-year delay following change in form of payment), upon a
Participant’s Separation From Service, the distribution of the Participant’s
Account shall commence (or, in the case of a lump sum distribution, shall be
made) on the later of (a) the last business day of January following the
calendar year of the Participant’s Separation From Service, or (b) the last
business day of the seventh month following the Participant’s Separation From
Service.

 

5.02                        Total Disability.  The distribution of a
Participant’s Account upon Total Disability shall commence (or, in the case of a
lump sum distribution, shall be made) on the later of (a) the last business day
of January following the calendar year of the Participant’s Total Disability, or
(b) the first business day that is at least 60 days after the date of the
Participant’s Total Disability.

 

5.03                        Form of Payment.  Subject to Section 5.05 (automatic
lump-sum payments), below, the distribution of a Participant’s Account upon
Separation From Service or Total Disability shall be made in one of the
following forms:

 

(a)                                 For a Post-2013 Sub-account, either (1) a
lump sum, or (2) annual installments over a period not exceeding 10 years.

 

(b)                                 For a Pre-2013 Sub-account, one or a
combination of (1) a lump sum, and/or (2) annual installments over a period not
exceeding 15 years (or, if less, the number of whole years in the Participant’s
remaining life expectancy, determined as of the payment commencement date under
the Single Life Table in Treas. Reg. § 1.401(a)(9)-9, Q&A-1).

 

If payment is made in annual installments, the installment payment for each year
shall be calculated by dividing the unpaid balance to which the installment
election applies as of January 1 of that year by the remaining number of unpaid
installments.

 

13

--------------------------------------------------------------------------------


 

Effective for installment payments made after September 30, 2013, each
installment shall be taken first from the Moody’s Account (until the balance of
the Moody’s Account is zero) and then from the Participant’s Stock Unit
Account.  Effective for installments paid before October 1, 2013, installment
payments were made ratably from the Participant’s Moody’s Account and Stock Unit
Account.

 

5.04                        Distribution Elections.

 

(a)                                 Participants were allowed to make special
elections during 2007 to receive their Accounts in one or a combination of the
distribution options in Section 5.03(b).  Elections were not permitted if they
would accelerate payment of the Participant’s benefit into the year of the new
election, or if the new election would postpone a distribution that otherwise
would be made in 2007.  Each such election shall apply with respect to the
Participant’s entire Pre-2013 Sub-account.  The payment form(s) for any
Post-2013 Sub-account shall be determined in accordance with paragraph (b)(2),
below.

 

(b)                                 For each Participant whose Account was first
credited with Deferred Income after 2007, the following distribution election
rules apply:

 

(1)                                 The Participant’s Pre-2013 Sub-account (if
any) shall be paid in accordance with the Participant’s initial deferral
election and any change under subsection (c), below.

 

(2)                                 The Participant’s Post-2013 Sub-account (if
any) shall be paid in the form(s) elected by the Participant by the deadline
established by Textron.  Any such election (including an election for
Discretionary Deferred Income) shall be made no later than the deadline
prescribed by Section 2.03(b) (“Election Deadlines”).  To the extent permitted
by Textron, a Participant may elect a different form of payment with respect to
each amount deferred.

 

(3)                                 Any amount with respect to which the
Participant has not made an election by the deadline established by Textron
shall be paid in a lump sum (subject to any change made pursuant to subsection
(c), below).

 

(c)                                  After 2007, a Participant may change the
form of payment he previously elected for his Pre-2013 Sub-account and/or all or
part of his Post-2013 Sub-account once (but only once).  The Participant’s new
payment election must satisfy the following requirements and any additional
conditions specified by Textron or the Plan’s recordkeeper:

 

(1)                                 the new election must be made at least
twelve months before the date when payment of the applicable amount would
otherwise commence (and the new election shall be ineffective if a

 

14

--------------------------------------------------------------------------------


 

subsequent event causes the original payment date to fall within the 12-month
period);

 

(2)                                 the new election must defer the date on
which payment of the applicable amount will commence by at least five years from
the commencement date applicable to the Participant’s previous election; and

 

(3)                                 the new election may not require annual
installments to be paid over a period exceeding 10 years.  For changes made
before October 1, 2013, the installment period could not exceed the number of
whole years in the Participant’s remaining life expectancy, determined as of the
payment commencement date under the Single Life Table in Treas. Reg.
§ 1.401(a)(9)-9, Q&A-1.

 

5.05                        Automatic Lump Sum Payments.

 

(a)                                 Cash-Out of Small Accounts.  If the value of
a Participant’s Account at the time of his Separation From Service or Total
Disability is $100,000 or less, the Participant’s Account shall be paid in a
lump sum, even if the Participant elected to receive installments.

 

(b)                                 Participants Who Terminate Before Retirement
Eligibility.

 

(1)                                 If a Participant who first participated in
the Plan after 2007 (and before 2014) has a Separation From Service or Total
Disability before the earliest of (A) the date the Participant reaches at least
age 55 and completes at least 10 years of service, (B) the date the Participant
reaches at least age 35 and completes at least 20 years of service, and (C) the
date the Participant reaches age 60, such Participant’s Pre-2013 Sub-account
shall be paid in a lump sum (even if the Participant elected to receive
installments).

 

(2)                                 If a Participant began participating in the
Plan before 2008, the automatic lump-sum payment described in paragraph (1),
above, shall apply only to that portion, if any, of his Pre-2013 Sub-account
that was credited to the Participant’s Account while the Participant was a
Schedule B Participant, and any associated investment earnings or losses, but
shall not apply to any portion of his Pre-2013 Sub-account that was credited
while he was a Schedule A Participant, or to associated investment gains or
losses.

 

(3)                                 The automatic lump-sum payment described in
paragraphs (1) and (2), above, shall not apply for any Post-2013 Sub-account.

 

15

--------------------------------------------------------------------------------


 

5.06                        Administrative Adjustments in Payment Date.  A
payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (a) in the same calendar year, or (b) by the 15th day of the
third calendar month following the date specified by the Plan.  A payment also
is treated as being made on the date when it is due under the Plan if the
payment is made not more than 30 days before the due date specified by the Plan,
provided that no amount payable upon the Participant’s Separation from Service
is made earlier than six months after the Participant’s Separation From
Service.  A Participant may not, directly or indirectly, designate the taxable
year of a payment made in reliance on the administrative rules in this
Section 5.06.

 

5.07                        Distribution Upon Unforeseeable Emergency.  If a
Participant incurs a severe financial hardship as a result of an Unforeseeable
Emergency, the Participant may request a distribution from his vested Account of
an amount that does not exceed the sum of (a) the amount necessary to satisfy
the emergency and (b) the amount necessary to pay taxes or penalties reasonably
anticipated as a result of the distribution.  The amount necessary to satisfy
the emergency and to pay the related taxes or penalties shall be determined
after taking into account the extent to which the financial hardship is or may
be relieved through cancellation of the Participant’s deferral election pursuant
to Section 2.05; through reimbursement or compensation by insurance or
otherwise; or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship). 
Textron may, in its sole discretion, grant or deny a request for a distribution
upon an Unforeseeable Emergency.

 

5.08                        Distribution Upon Change in Control.  Subject to the
following sentence, if a Change in Control also qualifies as a “change in
control” under IRC Section 409A, the Participant’s Account shall be paid in a
lump sum in cash on the first business day of the month following the Change in
Control.  If a Participant’s Separation From Service occurred before the Change
in Control, the lump sum payment under this Section 5.08 shall not be made
earlier than six months after the Participant’s Separation From Service.

 

5.09                        Distributions Before January 1, 2008.  Distributions
after 2004 and before the effective date of the Plan were made in good faith
compliance with IRC Section 409A and Internal Revenue Service guidance
interpreting IRC Section 409A.

 

Article VI - Payments to Beneficiaries

 

6.01                        Designating a Beneficiary.  A Participant may
designate one or more Beneficiaries to receive the Participant’s Account after
his death.  The designation shall be made in writing on a form provided by
Textron, and shall be subject to any requirements or conditions Textron
imposes.  The Participant may change the Beneficiary designation at any time
before the earlier of the Participant’s death or the complete distribution of
the Participant’s Account.  If a Participant’s Account

 

16

--------------------------------------------------------------------------------


 

is community property, any designation of a Beneficiary shall be valid or
effective only as permitted under applicable law.  Any valid Beneficiary
designation, and any valid change in a previous Beneficiary designation, shall
become effective when Textron receives and accepts the Beneficiary designation
form.  The most recent valid Beneficiary designation in effect at the time of
the Participant’s death shall supersede any previous Beneficiary designation.

 

6.02                        Default Beneficiary.  In the absence of an effective
Beneficiary designation, or if all persons so designated have predeceased the
Participant, the Participant’s Account shall be paid to the Participant’s
surviving spouse.  If there is no surviving spouse, the Participant’s Account
shall be paid to the Participant’s natural and adopted children and their
descendants per stirpes or, if there are no natural or adopted children or their
descendants, to the Participant’s estate.

 

6.03                        Beneficiary Who Is Not Legally Competent.  If a
Participant’s Beneficiary is a minor, a person who has been declared
incompetent, or a person incapable of handling the disposition of his property,
Textron may pay the Participant’s Account to the guardian, legal representative,
or person having the care and custody of such Beneficiary.  Textron may require
proof of incompetency, minority, incapacity, or guardianship as it deems
appropriate prior to distribution of the Account. Such distribution shall
completely discharge any Textron Company from all liability with respect to such
Beneficiary’s interest in the Account.

 

6.04                        Distributions Upon Death.  If a Participant dies
before his Account has been fully distributed, any amount remaining in his
Account at his death shall be paid to his Beneficiary in a lump sum on the first
business day of the first month that begins at least ninety (90) days after the
Participant’s death.  If a Beneficiary is receiving installment payments as of
December 31, 2007, any remaining installments due after 2007 shall be aggregated
and paid in a lump sum on the first business day of January 2008.

 

Article VII - Unfunded Plan

 

7.01                        No Plan Assets.  Benefits provided under this Plan
are unfunded obligations of Textron.  Nothing contained in this Plan shall
require Textron to segregate any monies from its general funds, to create any
trust, to make any special deposits, or to purchase any policies of insurance
with respect to such obligations.  If Textron elects to purchase individual
policies of insurance on one or more of the Participants to help finance its
obligations under this Plan, such individual policies and the proceeds of the
policies shall at all times remain the sole property of Textron and neither the
Participants whose lives are insured not their Beneficiaries shall have any
ownership rights in such policies of insurance.

 

7.02                        Top-Hat Plan Status.  The Plan is maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly

 

17

--------------------------------------------------------------------------------


 

compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

Article VIII - Plan Administration

 

8.01                        Plan Administrator’s Powers.  Textron shall have all
such powers as may be necessary to carry out the provisions hereof.  Textron may
from time to time establish rules for the administration of this Plan and the
transaction of its business. Subject to Section 8.06, any actions by Textron
shall be final, conclusive and binding on each Participant and all persons
claiming by, through or under any Participant. Textron (and any person or
persons to whom it delegates any of its authority as plan administrator) shall
have discretionary authority to determine eligibility for Plan benefits, to
construe the terms of the Plan, and to determine all questions arising in the
administration of the Plan.  The Board may exercise Textron’s authority as plan
administrator, and the authority to administer the Plan may be delegated as
provided in Section 8.02.

 

8.02                        Delegation of Administrative Authority.  The Board
may, to the extent permitted by applicable law, make a non-exclusive written
delegation of the authority to administer the Plan to a committee of the Board
or to one or more officers of Textron.  The Board may, to the extent permitted
by applicable law, authorize a committee of the Board or officer of Textron to
make a further delegation of the authority to administer the Plan.

 

8.03                        Tax Withholding.  Textron may withhold from benefits
paid under this Plan any taxes or other amounts required by law to be withheld. 
Textron may deduct from the undistributed portion of a Participant’s benefit any
employment tax that Textron reasonably determines to be due with respect to the
benefit under the Federal Insurance Contributions Act (FICA), and an amount
sufficient to pay the income tax withholding related to such FICA tax. 
Alternatively, Textron may require the Participant or Beneficiary to remit to
Textron or its designee an amount sufficient to satisfy any applicable federal,
state, and local income and employment tax with respect to the Participant’s
benefit, or withhold such amount from other wages payable to the Participant. 
The Participant or Beneficiary shall remain responsible at all times for paying
any federal, state, or local income or employment tax with respect to any
benefit under this Plan.  In no event shall Textron or any employee or agent of
Textron be liable for any interest or penalty that a Participant or Beneficiary
incurs by failing to make timely payments of tax.

 

8.04                        Use of Third Parties to Assist with Plan
Administration.  Textron may employ or engage such agents, accountants,
actuaries, counsel, other experts and other persons as it deems necessary or
desirable in connection with the interpretation and administration of this
Plan.  Textron and its committees, officers, directors and employees shall not
be liable for any action taken, suffered or omitted by them in good faith in
reliance upon the advice or opinion of any such agent,

 

18

--------------------------------------------------------------------------------


 

accountant, actuary, counsel or other expert.  All action so taken, suffered or
omitted shall be conclusive upon each of them and upon all other persons
interested in this Plan.

 

8.05                        Proof of Right to Receive Benefits.  Textron may
require proof of death or Total Disability of any Participant and evidence of
the right of any person to receive any Plan benefit.

 

8.06                        Claims Procedure.  A Participant or Beneficiary who
believes that he is being denied a benefit to which he is entitled under the
Plan (referred to in this Section 8.06 as a “Claimant”) may file a written
request with Textron setting forth the claim.  Textron shall consider and
resolve the claim as set forth below.  No action shall be filed in any court
until the Claimant has exhausted the claims and appeals procedures set forth in
this Section 8.06.

 

(a)                                 Time for Response.  Upon receipt of a claim,
Textron shall advise the Claimant that a response will be forthcoming within 90
days.  Textron may, however, extend the response period for up to an additional
90 days for reasonable cause, and shall notify the Claimant of the reason for
the extension and the expected response date.  Textron shall respond to the
claim within the specified period.

 

(b)                                 Denial.  If the claim is denied in whole or
part, Textron shall provide the Claimant with a written decision, using language
calculated to be understood by the Claimant, setting forth (1) the specific
reason or reasons for such denial; (2) the specific reference to relevant
provisions of this Plan on which such denial is based; (3) a description of any
additional material or information necessary for the Claimant to perfect his
claim and an explanation why such material or such information is necessary;
(4) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; (5) the time limits for requesting a review of
the claim; and (6) the Claimant’s right to bring an action for benefits under
Section 502(a) of ERISA.

 

(c)                                  Request for Review.  Within 60 days after
the Claimant’s receipt of the written decision denying the claim in whole or in
part, the Claimant may request in writing that Textron review the
determination.  The Claimant or his duly authorized representative may, but need
not, review the relevant documents and submit issues and comment in writing for
consideration by Textron.  If the Claimant does not request a review of the
initial determination within such 60-day period, the Claimant shall be barred
from challenging the determination.

 

(d)                                 Review of Initial Determination.  Within 60
days after Textron receives a request for review, it will review the initial
determination.  If special circumstances require that the 60-day time period be
extended, Textron

 

19

--------------------------------------------------------------------------------


 

will so notify the Claimant and will render the decision as soon as possible,
but no later than 120 days after receipt of the request for review.

 

(e)                                  Decision on Review.  All decisions on
review shall be final and binding with respect to all concerned parties.  The
decision on review shall set forth, in a manner calculated to be understood by
the Claimant, (1) the specific reasons for the decision, shall including
references to the relevant Plan provisions upon which the decision is based;
(2) the Claimant’s right to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information, relevant
to his benefits; and (3) the Claimant’s right to bring an action for benefits
under Section 502(a) of ERISA.

 

8.07                        Enforcement Following a Change in Control.  If,
after a Change in Control, any claim is made or any litigation is brought by a
Participant or Beneficiary to enforce or interpret any provision contained in
this Plan, Textron and the “person” or “group” described in Section 1.04 shall
be liable, jointly and severally, to reimburse the Participant or Beneficiary
for the Participant’s or Beneficiary’s reasonable attorney’s fees and costs
incurred during the Participant’s or Beneficiary’s lifetime in pursuing any such
claim or litigation, and to pay prejudgment interest at the Prime Rate as quoted
in the Money Rates section of The Wall Street Journal on any money award or
judgment obtained by the Participant or Beneficiary, payable at the same time as
the underlying award or judgment.  Any reimbursement pursuant to the preceding
sentence shall be paid to the Participant no earlier than six months after the
Participant’s Separation From Service, and shall be paid to the Participant or
Beneficiary no later than the end of the calendar year following the year in
which the expense was incurred.  The reimbursement shall not be subject to
liquidation or exchange for another benefit, and the amount of reimbursable
expense incurred in one year shall not affect the amount of reimbursement
available in another year.

 

Article IX - Amendment and Termination

 

9.01                        Amendment.  Subject to paragraphs (a) and (b) below,
the Board or its designee shall have the right to amend, modify, or suspend this
Plan at any time by written resolution or other formal action reflected in
writing.

 

(a)                                 No amendment, modification, or suspension
shall reduce the amount credited to a Participant’s Account immediately before
the effective date of the amendment, modification, or suspension.

 

(b)                                 Following a Change in Control, no amendment,
modification, or suspension shall be made that directly or indirectly reduces
any right or benefit provided upon a Change in Control.

 

20

--------------------------------------------------------------------------------


 

9.02                        Delegation of Amendment Authority.  The Board may,
to the extent permitted by applicable law, make a non-exclusive written
delegation of the authority to amend the Plan to a committee of the Board or to
one or more officers of Textron.  The Board may, to the extent permitted by
applicable law, authorize a committee of the Board to make a further delegation
of the authority to amend the Plan.

 

9.03                        Termination.  The Board or its designee shall have
the right to terminate this Plan at any time before a Change in Control by
written resolution.  No termination of the Plan shall reduce a Participant’s
Account immediately before the effective date of the termination.

 

9.04                        Distributions Upon Plan Termination.  Upon the
termination of the Plan by the Board with respect to all Participants, and
termination of all arrangements sponsored by any Textron Company that would be
aggregated with the Plan under IRC Section 409A, Textron shall have the right,
in its sole discretion, and notwithstanding any elections made by the
Participant, to pay the Participant’s vested Account in a lump sum, to the
extent permitted under IRC Section 409A. All payments that may be made pursuant
to this Section 9.04 shall be made no earlier than the thirteenth month and no
later than the twenty-fourth month after the termination of the Plan.  Textron
may not accelerate payments pursuant to this Section 9.04 if the termination of
the Plan is proximate to a downturn in Textron’s financial health.  If Textron
exercises its discretion to accelerate payments under this Section 9.04, it
shall not adopt any new arrangement that would have been aggregated with the
Plan under IRC Section 409A within three years following the date of the Plan’s
termination.

 

Article X - Miscellaneous

 

10.01                 Use of Masculine or Feminine Pronouns.  Unless a contrary
or different meaning is expressly provided, each use in this Plan of the
masculine or feminine gender shall include the other and each use of the
singular number shall include the plural.

 

10.02                 Transferability of Plan Benefits.

 

(a)                                 Textron shall recognize the right of an
alternate payee named in a domestic relations order to receive all or a portion
of a Participant’s benefit under the Plan, provided that (1) the domestic
relations order would be a “qualified domestic relations order” within the
meaning of IRC Section 414(p) if IRC Section 414(p) were applicable to the Plan
(except that the order may require payment to be made to the alternate payee
before the Participant’s earliest retirement age), (2) the domestic relations
order does not purport to give the alternate payee any right to assets of any
Textron Company, (3) the domestic relations order does not purport to allow the
alternate payee to defer payments beyond the date when the benefits assigned to
the alternate payee would have been paid to the

 

21

--------------------------------------------------------------------------------


 

Participant, and (4) the domestic relations order does not require the Plan to
make a payment to an alternate payee in any form other than a cash lump sum.

 

(b)                                 Except as provided in subsection
(a) concerning domestic relations orders, no amount payable at any time under
this Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind to the extent that the assignment
or other action would cause the amount to be included in the Participant’s gross
income or treated as a distribution for federal income tax purposes.  A
Participant may, with the written approval of Textron, make an assignment of a
benefit for estate planning or similar purposes if the assignment does not cause
the amount to be included in the Participant’s gross income or treated as a
distribution for federal income tax purposes.  Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such benefit, whether
presently or subsequently payable, shall be void unless so approved.  Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Participant or
Beneficiary.

 

10.03                 Section 409A Compliance.  The Plan is intended to comply
with IRC Section 409A and should be interpreted accordingly.  Any distribution
election that would not comply with IRC Section 409A is not effective.  To the
extent that a provision of this Plan does not comply with IRC Section 409A, such
provision shall be void and without effect.  Textron does not warrant that the
Plan will comply with IRC Section 409A with respect to any Participant or with
respect to any payment, however.  In no event shall any Textron Company; any
director, officer, or employee of a Textron Company (other than the
Participant); or any member of Textron be liable for any additional tax,
interest, or penalty incurred by a Participant or Beneficiary as a result of the
Plan’s failure to satisfy the requirements of IRC Section 409A, or as a result
of the Plan’s failure to satisfy any other requirements of applicable tax laws.

 

10.04                 Controlling State Law.  This Plan shall be construed in
accordance with the laws of the State of Delaware.

 

10.05                 No Right to Employment.  Nothing contained in this Plan
shall be construed as a contract of employment between any Participant and any
Textron Company, or to suggest or create a right in any Participant of continued
employment at any Textron Company.

 

10.06                 Additional Conditions Imposed.  Textron, the Chief
Executive Officer and the Chief Human Resources Officer may impose such other
lawful terms and conditions on participation in this Plan as deemed desirable.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Textron Inc. has caused this amended and restated Plan to be
executed by its duly authorized officer, to be effective as of October 5, 2015,
except where otherwise provided in the Plan.

 

 

 

TEXTRON INC.

 

 

 

 

By:

/s/ Cheryl Johnson

 

 

Cheryl Johnson

 

 

Executive Vice President, Human Resources

 

 

 

 

Date:

October 5, 2015

 

23

--------------------------------------------------------------------------------


 

[g234511ko07i001.gif]

 

 

 

 

 

 

 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

--------------------------------------------------------------------------------

 

PROVISIONS OF THE
 DEFERRED INCOME PLAN FOR
TEXTRON KEY EXECUTIVES

 

(As in effect before January 1, 2008)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES
APPENDIX A — KEY EXECUTIVE PLAN

 

TABLE OF CONTENTS

 

Introduction

1

 

 

Article I—Definitions

2

 

 

Article II—Participation and Deferred Income

4

 

 

Article III—Participant’s Accounts, Interest, and Earnings

5

 

 

Article IV—Benefits

8

 

 

Article V—Payment of Benefits

9

 

 

Article VI—Beneficiaries

10

 

 

Article VII—Unfunded Plan

11

 

 

Article VIII—Plan Administration

12

 

 

Article IX—Miscellaneous

13

 

i

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES
APPENDIX A — KEY EXECUTIVE PLAN

 

Introduction

 

Before January 1, 2008, the Deferred Income Plan for Textron Key Executives (the
“Key Executive Plan”) and the Textron Inc. Deferred Income Plan for Executives
(the “Executive Plan”) were separate nonqualified deferred compensation plans,
each of which provided both elective and nonelective deferred compensation for
designated executives of Textron and its affiliates.  The Key Executive Plan and
the Executive Plan were combined effective January 1, 2008, to form the Deferred
Income Plan for Textron Executives.

 

A.                                    Key Executive Protected Benefits
(Earned and Vested Before 2005)

 

The portion of Appendix A that follows this Introduction sets forth the
provisions of the Key Executive Plan as in effect on October 3, 2004, when IRC
Section 409A was enacted as part of the American Jobs Creation Act of 2004, with
certain modifications imposing additional restrictions on distributions and
changing provisions for measuring investment returns.  Key Executives’ deferred
compensation that was earned and vested (within the meaning of Section 409A)
before January 1, 2005, and any subsequent increases that are permitted to be
included in this amount under Section 409A (“Key Executive Protected Benefits”),
are calculated and paid solely as provided in Appendix A, and are not subject to
any other provisions of the Deferred Income Plan for Textron Executives.

 

The Key Executive Protected Benefits are not intended to be subject to IRC
Section 409A.  No amendment to this Appendix A that would constitute a “material
modification” for purposes of IRC Section 409A shall be effective unless the
amending instrument states that it is intended to materially modify Appendix A
and to cause the Key Executive Protected Benefits to become subject to IRC
Section 409A.  Although the Key Executive Protected Benefits are not intended to
be subject to IRC Section 409A, no Textron Company (nor any director, officer,
or other representative of a Textron Company) shall be liable for any adverse
tax consequence suffered by a Participant or Beneficiary if a Key Executive
Protected Benefit becomes subject to IRC Section 409A.

 

B.                                    Benefits Subject To Section 409A
(Earned or Vested From 2005 Through 2007)

 

Deferred compensation earned by Key Executives after 2004, and deferred
compensation that became vested after 2004, are subject to the provisions of IRC
Section 409A.  To the extent that these benefits were earned under the Key
Executive Plan before January 1, 2008, the benefits shall be calculated under
the provisions of the Key Executive Plan set forth in this Appendix A.  However,
any benefits earned or vested under the Key

 

1

--------------------------------------------------------------------------------


 

Executive Plan after 2004 shall be paid exclusively as provided in the Deferred
Income Plan for Textron Executives (not including any appendix to the Deferred
Income Plan for Textron Executives), and shall not be subject to any provision
of Appendix A that relates to the time or form of payment or distribution of
benefits.

 

Section 5.01 requires a Participant to make an election if the Participant
wishes to request one of the distribution options in Section 5.02.  This
election provision was effective as of July 25, 2007, the date on which the Plan
was adopted by the Board.

 

Key Executive Plan

 

The text that follows sets forth the provisions of the Key Executive Plan as in
effect on October 3, 2004, and as modified thereafter in certain respects that
do not constitute “material modifications” for purposes of IRC Section 409A. 
The defined terms in Appendix A relate only to the provisions set forth in
Appendix A: they do not apply to any other provisions of the Deferred Income
Plan for Textron Executives, and terms defined elsewhere in the Deferred Income
Plan for Textron Executives do not apply to Appendix A.  No additional benefits
shall accrue or be deferred under Appendix A after December 31, 2007.

 

Article I—Definitions

 

In this document, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:

 

1.01                        “Beneficiary” means the person or persons entitled
under this Plan to receive Plan benefits after a Participant’s death.

 

1.02                        “Board” means the Board of Directors of Textron.

 

1.03                        “Compensation” means base salary, annual incentive
compensation, cash distributions for performance share units under a long term
incentive compensation plan, and any other item designated as Compensation under
this Plan by Textron.

 

1.04                        “Deferral Period” means for a Participant (1) any
complete months remaining in the calendar year in which she becomes a Key
Executive, and (2) each succeeding calendar year in which she is a Key
Executive.

 

1.05                        “Deferred Income” means any Compensation the receipt
of which is deferred under this Plan.

 

2

--------------------------------------------------------------------------------


 

“Automatic Deferred Income” means amounts in excess of 100% of a Participant’s
Annual Incentive Compensation Target, as defined in Section 4.01(a) of the
Annual Incentive Compensation Plan for Textron Employees, in the years following
a Participant’s fifth full year of participation in this Plan, but only if the
Participant has not achieved or maintained a Minimum Stock Ownership Level.

 

“Discretionary Deferred Income” means additional contributions made at Textron’s
discretion to any account maintained for a Participant under this Plan.

 

“Elective Deferred Income” means amounts elected by the Participant to be
deferred under this Plan.

 

1.06                        “Determination Date” means the last day of each
calendar month.

 

1.07                        “Fund Election Agreement” means an agreement in a
form prescribed by Textron, by which a Participant elects the funds that will be
used to determine earnings on Deferred Income.

 

1.08                        “Interest” means interest computed under Article III
of this Plan.

 

1.09                        “Key Executive” means an employee of a Textron
Company who has been and continues to be designated as a Key Executive under the
Plan by Textron’s Chief Executive Officer and Chief Human Resources Officer.

 

1.10                        “Participant” means a Key Executive who is
participating in this Plan pursuant to Article II and, unless the context
clearly indicates to the contrary, a former Participant who is entitled to
benefits under this Plan.

 

1.11                        “Participation Agreement” means an agreement in a
form prescribed by Textron, by which a Participant elects to defer the receipt
of Compensation pursuant to this Plan.

 

1.12                        “Plan” means this Deferred Income Plan for Textron
Key Executives, as amended and restated from time to time.

 

1.13                        “Stock Ownership” means Textron shares obtained
through open market purchases and stock option exercises, shares in the Textron
Savings Plan, stock units in the Deferred Income Plan and in the Supplemental
Benefits Plan; and any other share or share equivalent approved by the Board as
qualified stock ownership.

 

“Minimum Stock Ownership Level” means a dollar value of Textron shares that
equals or exceeds as of the end of the third quarter each year:

 

3

--------------------------------------------------------------------------------


 

Participant

 

Minimum Stock Ownership Level

CEO/COO

 

5 times base salary         

Other TLT Members

 

3 times base salary         

Other Corporate Officers

 

2 times base salary         

All Other Key Executives

 

1 times base salary         

 

1.14                        “Textron” means Textron Inc., a Delaware
corporation, and any successor of Textron Inc.

 

1.15                        “Textron Company” means Textron or any company
controlled by or under common control with Textron.

 

1.16                        “Textron Employment” means employment with a Textron
Company. Leaves of absence for such periods and purposes as are approved by
Textron and transfers of employment within or between Textron Companies shall
not be deemed interruptions of Textron Employment.

 

1.17                        “Total Disability” has the same meaning under this
Plan as in the Textron Master Retirement Plan with respect to any Participant at
the date his Textron Employment ends.

 

Article II—Participation and Deferred Income

 

2.01                        A Participant indicates his choices under this Plan
for a Deferral Period by filing a Participation Agreement and, if applicable, a
Fund Election agreement with Textron within the time specified by Textron.

 

2.02                        For any complete calendar months remaining in the
calendar year in which a Participant becomes a Key Executive, she may defer up
to 100% of her Compensation otherwise payable during those months. For any
subsequent Deferral Period, a Participant may defer up to 25% of her base
salary, and up to 100% of her Compensation other than base salary, otherwise
payable during that period. (For purposes of this 25% limitation, “base salary”
includes any base salary the receipt of which by the Participant is deferred
under the Textron Savings Plan or this Plan.) A Participant may not defer any
Compensation which she has earned at the time she files her Participation
Agreement relating thereto.

 

2.03                        Textron may, at a Participant’s request but in its
sole discretion, suspend in whole or in part a Participant’s commitment under
any Participation Agreement for such time as it may deem necessary upon a
finding that the Participant has suffered a severe financial hardship.

 

4

--------------------------------------------------------------------------------


 

2.04                        If at any time a Participant shall cease to be a Key
Executive, his Participation Agreements and Deferral Periods shall terminate at
that time and no further Deferred Income shall be withheld from his
Compensation.

 

2.05                        No Deferred Income, Interest or dividends shall be
payable to a Participant while he is employed by a Textron Company.

 

2.06                        Textron shall withhold for taxes or other reasons as
required by law.

 

Article III—Participant’s Accounts, Interest, and Earnings

 

3.01                        (a)                                 For
record-keeping purposes only, Textron shall maintain a Moody’s Account, a Stock
Unit Account and an Interest Account, as is necessary, for each Participant who
has Deferred Income under this Plan.

 

(b)                                 Textron may in its sole discretion from time
to time make additional contributions to any account maintained for a
Participant. These additional contributions, if any, may be subject to a vesting
schedule set by Textron.

 

(c)                                  The existence of these accounts shall not
require any segregation of assets.

 

(d)                                 Amount deferred as Elective Deferred Income
and Automatic Deferred Income shall always be 100% vested.

 

3.02                        The Moody’s Account shall reflect a Participant’s
investment in an interest-bearing account.

 

(a)                                 The Moody’s Account shall be adjusted as of
each Determination Date and shall consist of (1) the balance of the Account as
of the immediately preceding Determination Date, (2) amounts of Deferred Income
credited to the Account in the intervening month, and (3) Interest earned since
the immediately preceding Determination Date based on one-twelfth of the
applicable interest rate(s) described in Sections 3.03 or 3.04 on the average
daily balance of the Account (or portion thereof) during the intervening month;
reduced by (4) any distributions from the account (or portion thereof) during
the intervening month.

 

(b)                                 The interest rates applicable to the Moody’s
Account shall be either the Moody’s Rate or the Moody’s Plus Rate.

 

3.03                        The Moody’s Rate shall be the average for the
calendar month in which the applicable Determination Date falls of the Moody’s
Corporate Bond Yield Index as published by Moody’s Investors Service, Inc. (or
any successor thereto), or, if such monthly yield is no longer published, a
substantially similar average selected

 

5

--------------------------------------------------------------------------------


 

by Textron.  For Participant deferrals made prior to 2002, the crediting rate
shall not be less than 8% per year.

 

3.04                        (a)                                 The Moody’s Plus
Rate applicable on a Determination Date to any portion of the Moody’s Account
which is attributable to Deferred Income deferred before 1988 shall be the
average described in Section 3.03, plus three percentage points. The crediting
rate shall not be less than 11% per year for deferrals made prior to 1988.

 

(b)                                 The Moody’s Plus Rate applicable on a
Determination Date to any portion of the Moody’s Account which is attributable
to deferrals from 1988 through 2001 shall be the average described in
Section 3.03, plus two percentage points. The crediting rate shall not be less
than 10% per year for deferrals made from 1988 through 2001.

 

(c)                                  For deferrals made on or after January 1,
2002, the Rate on the Determination Date shall be the Moody’s Rate.

 

3.05                        The Stock Unit Account shall consist of stock units,
which are phantom shares of Textron Common Stock, accumulated and accounted for
under this Plan for the sole purpose of determining the cash amount of any
distribution on account of this portion of Deferred Income.  Notwithstanding any
Plan provision to the contrary, 100% of Automatic Deferred Income shall be
deferred to the Stock Unit Account.

 

3.06                        The Stock Unit Account shall be adjusted as of each
Determination Date and shall consist of the stock units (1) in the account as of
the immediately preceding Determination Date, (2) credited under Section 3.07
and 3.08 during the intervening month, and (3) credited under Section 3.09
during the intervening month.

 

3.07                        (a)                                 To the extent
that a Participant puts Elective Deferred Income in the Stock Unit Account, the
amount initially credited to her Account shall equal 110% of such Compensation
deferred on or after January 1, 2002.

 

(b)                                 The amount in excess of 100% of the Elective
Deferred Income is the “Textron Company Contribution.” A Participant’s right to
receive the Textron Company Contribution, as adjusted under Section 3.09, shall
become nonforfeitable according to this schedule:

 

(1) 50% on December 31 of the calendar year in which that Elective Deferred
Income otherwise would have been paid to him, but only if his Textron Employment
continues on that December 31; and

 

(2) the remaining 50% on the next December 31, but only if his Textron
Employment continues on that next December 31.

 

6

--------------------------------------------------------------------------------


 

(c)                                  A Participant’s right to receive her
Textron Company Contribution shall be nonforfeitable in the event her Textron
employment ends because of disability or death.

 

(d)                                 A Participant’s right to receive her Textron
Company Contribution shall become nonforfeitable according to the above schedule
if a Participant ends employment when she is at least 55 with ten or more years
of Textron service, or is at least age 60, or has completed 20 or more years of
Textron service.

 

3.08                        With respect to deferrals into this Plan of amounts
from the Annual Incentive Compensation Plan for Textron Employees and the Long
Term Incentive Plan for Textron Employees, Textron shall credit stock units to a
Participant’s Stock Unit Account, equal to the number of shares the deferred
amount could have purchased at the “Current Value” of a share of Textron Common
Stock. The Current Value is defined in Section 3.07 of the Long Term Incentive
Plan for Textron Employees. With respect to deferrals into this Plan of any
other amounts, each month Textron shall credit stock units to a Participant’s
Stock Unit Account equal in number to the number of shares of Textron Common
Stock that the deferred amount could have purchased at a price per share equal
to the average of the composite closing prices of Textron Common Stock, as
reported in The Wall Street Journal for the month the contribution is credited.

 

3.09                        From time to time, Textron shall credit Stock Units
to a Participant’s Stock Unit Account equal to the number of shares of Textron
Common Stock that would have been allocated on account of dividends to the
Participant’s Stock Unit Account as of that date, based on the following price:

 

(a)                                 For credits before October 1, 2013, the
average of the composite closing prices of Textron Common Stock, as reported in
The Wall Street Journal, for the month in which the date of record occurs; and

 

(b)                                 For credits after September 30, 2013, the
closing price of Textron common stock on the date the credit is posted to the
Participant’s Stock Unit Account, as reflected in the Plan’s recordkeeping
system.

 

3.10                        The number of Stock Units credited to a
Participant’s account under this Article III shall be adjusted, without receipt
of any consideration by Textron, on account of any recapitalization, stock
split, stock dividend or similar increase or decrease affecting Textron Common
Stock, as if the Stock Units were actually shares of Textron Common Stock.

 

3.11                        The Interest Account shall be established when the
benefits relating to a Participant’s Stock Unit Account become due to the
Participant under Article IV. A Participant who has terminated her Textron
employment may request to

 

7

--------------------------------------------------------------------------------


 

transfer all or part of her Stock Unit Account in cash to her Interest Account
in accordance with the following rules.

 

(a)                                 Any transfer made shall be made in cash and
shall be in an amount equal to the product of (1) the value of a share of
Textron Common Stock on the date as of which the stock units are converted and
transferred to the Interest Account (as described in subsections (b) or (c),
below, as applicable), times (2) the number of whole and fractional stock units
which are nonforfeitable, times (3) the percentage being transferred.

 

(b)                                 Before October 1, 2013, a Participant may,
once each calendar month, request to transfer in 5% increments (with a minimum
transfer of 10% of the Stock Unit Account), effective the first calendar day of
the month following the minimum notice of three business days, any amount in her
Stock Unit Account to her Interest Account.  The value of a share of Textron
Common Stock as of any date shall be the average of the composite closing
prices, as reported in The Wall Street Journal, for the first ten trading days
of the effective month.

 

(c)                                  After September 30, 2013, a Participant
may, once each trading day, request to transfer in 1% increments any amount in
his Stock Unit Account to her Interest Account.  Such transfer shall take effect
as soon as practicable after the request is received and processed.  For
purposes of the transfer, the value of a share of Textron common stock shall be
the closing price on the first trading day that ends after the request is
received and processed, as reflected in the Plan’s recordkeeping system.

 

(d)                                 Interest on amounts in the Interest Account
will be credited monthly at the Moody’s Rate.  Stock units transferred related
to deferrals made prior to January 1, 2002, shall have a minimum rate of 8%.

 

Article IV—Benefits

 

4.01                        If a Key Executive’s Textron Employment ends other
than by death or for less than acceptable performance (1) at or after age 62, or
(2) as a result of Total Disability, the amount credited to his Moody’s Account
at the Moody’s Plus Rate, the amount in his Stock Unit Account which is then
nonforfeitable according to Section 3.07, and the amount in his Interest
Account, shall be distributed in accordance with Article V.

 

4.02                        If a Participant’s Textron Employment ends because
of death, the benefit distributed pursuant to Article IV shall be the sum of the
amount credited to her Moody’s Account (computed at the Moody’s Plus Rate), and
the amount in her Stock Unit Account.

 

8

--------------------------------------------------------------------------------


 

4.03                        If a Key Executive’s Textron Employment ends other
than as described in Section 4.01 or a Participant’s Textron Employment ends
other than as described in Section 4.02, the amount credited to his Moody’s
Account computed at the Moody’s Rate (unless the Chief Executive Officer and
Chief Human Resources Officer of Textron in their sole discretion approve
computation at the Moody’s Plus Rate), the amount in his Stock Unit Account
which is then nonforfeitable according to Section 3.07, and the amount in his
Interest Account, shall be distributed in accordance with Article V.

 

4.04                        In the event of a Change in Control as defined in
Section 9.03, the amount credited to her Moody’s Account computed at the Moody’s
Plus Rate, the amount in her Stock Unit Account and the amount in her Interest
Account shall be distributed in accordance with Article V.

 

4.05                        Benefits shall be payable to a Participant or
Beneficiary under only one Section of this Article IV.

 

Article V—Payment of Benefits

 

5.01                        Textron shall choose in its sole discretion the
methods in Section 5.02 by which benefits payable under Article IV shall be
distributed, after considering any method of payment requested by the
Participant or by the Beneficiaries entitled to receive the benefits.

 

A Participant who wishes to request a form of payment must file an election to
indicate her preferred form of payment; but all Participant elections shall be
subject to Textron’s discretion to change the elected form of payment as
provided in the preceding sentence.  If the Participant terminated before
January 1, 2002, the Participant must file the election by December 31, 2008;
any other Participant must file the election by December 31, 2007.  Textron may
impose conditions on the new benefit election (including, but not limited to, a
requirement that the Participant elect the same form of payment for his pre-2005
Account under this Appendix A and his post-2004 account under the Deferred
Income Plan for Textron Executives).  If the current value of a Participant’s
Deferred Income Plan Accounts is $100,000 or less at termination, or if the
Participant fails to request a form of payment before the applicable deadline,
such Participant’s accounts shall be paid in a single sum.

 

5.02                        After benefits relating to a Participant’s Moody’s
Account, his Stock Unit Account and his Interest Account become payable under
Article IV, Textron shall distribute the benefits in accordance with any one of
the following methods:

 

(a)                                 Payment in a single sum; or

 

9

--------------------------------------------------------------------------------


 

(b)                                 Payment in a number of annual installments,
each payable as soon as practicable after the end of each successive calendar
year.  The number of installments shall not exceed the lesser of 15 or life
expectancy of the Participant. The annual installments shall be calculated each
year by dividing the unpaid amount of the benefits as of January 1 of that year
by the remaining number of unpaid installments; or

 

(c)                                  Payment through a combination of the
foregoing methods.

 

5.03                        (a)                                 For Participants
who terminate prior to January 1, 2002, Plan benefits payable under Section 5.02
shall begin to be paid not later than February 15 of the first calendar year
which begins after the date on which (1) the final payment of the Participant’s
Compensation is scheduled to be made, or (2) the Participant attains or would
have attained age 65, whichever is later. For Participants who terminate on or
after January 1, 2002, Plan benefits under Section 5.02 shall begin to be paid
not later than February 15 following the year the Participant terminated, or
sixty days after termination of employment, whichever is later.

 

(b)                                 Effective for benefits paid after
September 30, 2013, payments made in accordance with
Section 5.02(b) (installments) or (c) (combination of lump sum and installments)
shall be taken first from amounts in the Interest Account related to deferrals
made after 2001, next from Moody’s Account amounts described in
Section 3.04(c) (deferrals made on and after January 1, 2002), next from amounts
in the Interest Account attributable to pre-2002 deferrals, next from pre-2002
Moody’s Account amounts described in Section 3.03, next from
Section 3.04(b) (deferrals from 1988 through 2001), next from
Section 3.04(a) (deferrals before 1988), and lastly from the Stock Unit Account.

 

5.04                        Notwithstanding any Plan provision to the contrary,
the amount then credited to the Moody’s Account, Stock Unit Account and Interest
Account of each Key Executive shall become due and payable immediately upon a
Change in Control as defined in Section 9.03.

 

5.05                        Before October 1, 2013, distributions under this
Article V were taken from each account in which there was an amount on a
pro-rata basis, and amounts were taken from the Moody’s account in the order
prescribed by Section 5.03(b) of Appendix A as then in effect.

 

Article VI—Beneficiaries

 

6.01                        A Participant may designate one or more
Beneficiaries to receive Plan benefits payable on the Participant’s account
after his death. A Beneficiary may designate one or more Beneficiaries to
receive any unpaid Plan benefits to the extent this designation does not
contravene any designation filed by the deceased Participant through whom the
Beneficiary himself claims under this Plan. Beneficiaries shall

 

10

--------------------------------------------------------------------------------


 

be designated only upon forms made available by or satisfactory to Textron, and
filed by the Participant or Beneficiary with Textron.  Effective January 1,
2008, any payment to a Beneficiary shall be made in a lump sum.  If a
Beneficiary is receiving installment payments as of December 31, 2007, any
remaining installments due after 2007 shall be aggregated and paid in a lump sum
on the first business day of January 2008.

 

6.02                        At any time prior to his death, a Participant or
Beneficiary may change his own designation of Beneficiary by filing a substitute
designation of Beneficiary with Textron.

 

6.03                        In the absence of an effective designation of
Beneficiary, or if all persons so designated shall have predeceased the
Participant/Beneficiary or shall have died before the complete distribution of
Plan benefits, the balance of Plan benefits shall be paid to the
Participant/Beneficiary’s surviving spouse or, if none, to the
Participant/Beneficiary’s issue per stirpes or, if no issue, to the executor or
administrator of the Participant/Beneficiary’s estate.

 

6.04                        If a Participant’s Compensation or a Plan benefit is
community property, any designation of Beneficiary shall be valid or effective
only as permitted under applicable law.

 

6.05                        If a Plan benefit is payable to a minor or person
declared incompetent or to a person incapable of handling the disposition of his
property, Textron may pay such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. Textron may require proof of incompetency, minority, incapacity or
guardianship as it deems appropriate prior to distribution of the Plan benefit.
Such distribution shall completely discharge any Textron Company from all
liability with respect to such benefit.

 

Article VII—Unfunded Plan

 

7.01                        Benefits to be provided under this Plan are unfunded
obligations of Textron. Nothing contained in this Plan shall require Textron to
segregate any monies from its general funds, to create any trust, to make any
special deposits, or to purchase any policies of insurance with respect to such
obligations. If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds therefrom shall at all times remain
the sole property of Textron and neither the Participants whose lives are
insured nor their Beneficiaries shall have any ownership rights in such policies
of insurance.

 

7.02                        This Plan is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated

 

11

--------------------------------------------------------------------------------


 

employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended.

 

Article VIII—Plan Administration

 

8.01                        Textron shall be the plan administrator of this Plan
and shall be solely responsible for its general administration and
interpretation. Textron shall have all such powers as may be necessary to carry
out the provisions hereof and may from time to time establish rules for the
administration of this Plan and the transaction of its business. Subject to
Section 8.05, any action by Textron shall be final, conclusive and binding on
each Participant and all persons claiming by, through or under any Participant.
Textron (and any person or persons to whom it delegates any of its authority as
plan administrator) shall have discretionary authority to determine eligibility
for Plan benefits, to construe the terms of the Plan, and to determine all
questions arising in the administration of the Plan, and shall make all such
determinations and interpretations in a nondiscriminatory manner.  The Board may
exercise Textron’s authority as plan administrator, and the authority to
administer the Plan may be delegated as provided in Section 8.02.

 

8.02                        The Board may, to the extent permitted by applicable
law, make a non-exclusive written delegation of the authority to administer the
Plan to a committee of the Board or to one or more officers of Textron.  The
Board may, to the extent permitted by applicable law, authorize a committee of
the Board or officer of Textron to make a further delegation of the authority to
administer the Plan.

 

8.03                        Textron may employ or engage such agents,
accountants, actuaries, counsel, other experts and other persons as it deems
necessary or desirable in connection with the interpretation and administration
of this Plan. Textron shall be entitled to rely upon all certifications made by
an accountant selected by Textron. Textron and its committees, officers,
directors and employees shall not be liable for any action taken, suffered or
omitted by them in good faith in reliance upon the advice or opinion of any such
agent, accountant, actuary, counsel or other expert. All action so taken,
suffered or omitted shall be conclusive upon each of them and upon all other
persons interested in this Plan.

 

8.04                        Textron may require proof of the death or Total
Disability of any Participant, former Participant or Beneficiary and evidence of
the right of any person to receive any Plan benefit.

 

8.05                        Claims under this Plan shall be filed in writing
with Textron, and shall be reviewed and resolved pursuant to the claims
procedure in Section 8.06 of the Deferred Income Plan for Textron Executives.

 

8.06                        Textron shall withhold from benefits paid under this
Plan any taxes or other amounts required to be withheld by law.

 

12

--------------------------------------------------------------------------------


 

Article IX—Miscellaneous

 

9.01                        Unless a contrary or different meaning is expressly
provided, each use in this Plan of the masculine or feminine gender shall
include the other and each use of the singular number shall include the plural.

 

9.02                        (a)                                 Textron shall
recognize the right of an alternate payee named in a domestic relations order to
receive all or a portion of a Participant’s benefit under the Plan, provided
that (1) the domestic relations order would be a “qualified domestic relations
order” within the meaning of IRC Section 414(p) if IRC Section 414(p) were
applicable to the Plan (except that the order may require payment to be made to
the alternate payee before the Participant’s earliest retirement age), (2) the
domestic relations order does not purport to give the alternate payee any right
to assets of any Textron Company, (3) the domestic relations order does not
purport to allow the alternate payee to defer payments beyond the date when the
benefits assigned to the alternate payee would have been paid to the
Participant, and (4) the domestic relations order does not require the Plan to
make a payment to an alternate payee in any form other than a cash lump sum.

 

(b)                                 Except as provided in subsection
(a) concerning domestic relations orders, no amount payable at any time under
this Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind to the extent that the assignment
or other action would cause the amount to be included in the Participant’s gross
income or treated as a distribution for federal income tax purposes.  A
Participant may, with the written approval of Textron, make an assignment of a
benefit for estate planning or similar purposes if the assignment does not cause
the amount to be included in the Participant’s gross income or treated as a
distribution for federal income tax purposes.  Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such benefit, whether
presently or subsequently payable, shall be void unless so approved.  Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Participant or
Beneficiary.

 

9.03                        Notwithstanding any provision to the contrary, the
Board or its designee shall have the right to amend, modify, suspend or
terminate this Plan at any time by written ratification of such action;
provided, however, that no amendment, modification, suspension or termination:

 

(a)                                 Shall reduce the amount credited to any
Moody’s Account, Stock Unit Account or Interest Account immediately before the
effective date of the amendment, modification, suspension or termination; or

 

13

--------------------------------------------------------------------------------


 

(b)                                 Shall be made to Article V or this
Section 9.03 following a Change in Control.

 

If after a Change in Control any claim is made or any litigation is brought by a
Participant or Beneficiary to enforce or interpret any provision contained in
this Plan, Textron and the “person” or “group” described in the next following
sentence shall be liable, jointly and severally, to indemnify the Participant or
Beneficiary for the Participant’s or Beneficiary’s reasonable attorney’s fees
and disbursements incurred in any such claim or litigation and for prejudgment
interest as provided in Section 8.07 of the Deferred Income Plan for Textron
Executives.

 

For purposes of this Plan, a “Change in Control” shall occur if (i) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”)) other than Textron, any trustee or
other fiduciary holding Textron common stock under an employee benefit plan of
Textron or a related company, or any corporation which is owned, directly or
indirectly, by the stockholders of Textron in substantially the same proportions
as their ownership of Textron common stock, is or becomes (other than by
acquisition from Textron or a related company) the “beneficial owner” (as
defined in Rule 13d-3 under the Act) of more than 30% of the then outstanding
voting stock of Textron, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board (and any
new director whose election by the Board or whose nomination for election by
Textron’s stockholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof, or
(iii) stockholders of Textron approve a merger or consolidation of Textron with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Textron outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Textron or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the
stockholders of Textron approve a plan of complete liquidation of Textron or an
agreement for the sale or disposition by Textron of all or substantially all of
Textron’s assets.

 

9.04                        The Board may, to the extent permitted by applicable
law, make a non-exclusive written delegation of the authority to amend the Plan
to a committee of the Board or to one or more officers of Textron.  The Board
may, to the extent permitted by applicable law, authorize a committee of the
Board to make a further delegation of the authority to amend the Plan.

 

14

--------------------------------------------------------------------------------


 

9.05                        This Plan shall be construed in accordance with the
laws of the State of Delaware.

 

9.06                        Nothing contained in this Plan shall be construed as
a contract of employment between any Participant and any Textron Company, or to
suggest or create a right in any Participant to be continued in employment as a
Key Executive or other employee of any Textron Company.

 

9.07                        Textron, the Chief Executive Officer, and the Chief
Human Resources Officer may impose such other lawful terms and conditions on
participation in this Plan as deemed desirable.

 

15

--------------------------------------------------------------------------------


 

[g234511ko11i001.gif]

 

 

 

 

 

 

 

 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES

 

--------------------------------------------------------------------------------

 

APPENDIX B

 

--------------------------------------------------------------------------------

 

PROVISIONS OF THE
TEXTRON INC. DEFERRED INCOME
PLAN FOR EXECUTIVES

 

(As in effect before January 1, 2008)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES
APPENDIX B — EXECUTIVE PLAN

 

TABLE OF CONTENTS

 

Introduction

1

 

 

1.

Statement of Purpose

2

 

 

 

2.

Definitions

2

 

 

 

3.

Administration of the Plan

5

 

 

 

4.

Participation

5

 

 

 

5.

Vesting of Deferred Compensation Account

6

 

 

 

6.

Accounts and Valuations

6

 

 

 

7.

Benefits

7

 

 

 

8.

Beneficiary Designation

8

 

 

 

9.

Amendment and Termination of Plan

8

 

 

 

10.

Miscellaneous

9

 

i

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES
APPENDIX B — EXECUTIVE PLAN

 

Introduction

 

Before January 1, 2008, the Deferred Income Plan for Textron Key Executives (the
“Key Executive Plan”) and the Textron Inc. Deferred Income Plan for Executives
(the “Executive Plan”) were separate nonqualified deferred compensation plans,
each of which provided both elective and nonelective deferred compensation for
designated executives of Textron and its affiliates.  The Key Executive Plan and
the Executive Plan were combined effective January 1, 2008, to form the Deferred
Income Plan for Textron Executives.

 

A.                                    Executive Protected Benefits
(Earned and Vested Before 2005)

 

The portion of Appendix B that follows this Introduction sets forth the
provisions of the Executive Plan as in effect on October 3, 2004, when IRC
Section 409A was enacted as part of the American Jobs Creation Act of 2004, with
certain modifications imposing additional restrictions on distributions and
changing provisions for measuring investment returns.  Executives’ deferred
compensation that was earned and vested (within the meaning of Section 409A)
before January 1, 2005, and any subsequent increases that are permitted to be
included in this amount under Section 409A (“Executive Protected Benefits”), are
calculated and paid solely as provided in Appendix B, and are not subject to any
other provisions of the Deferred Income Plan for Textron Executives.

 

The Executive Protected Benefits are not intended to be subject to IRC
Section 409A.  No amendment to this Appendix B that would constitute a “material
modification” for purposes of IRC Section 409A shall be effective unless the
amending instrument states that it is intended to materially modify Appendix B
and to cause the Executive Protected Benefits to become subject to IRC
Section 409A.  Although the Executive Protected Benefits are not intended to be
subject to IRC Section 409A, no Textron Company (nor any director, officer, or
other representative of a Textron Company) shall be liable for any adverse tax
consequence suffered by a Participant or Beneficiary if a Key Executive
Protected Benefit becomes subject to IRC Section 409A.

 

B.                                    Benefits Subject To Section 409A
(Earned or Vested From 2005 Through 2007)

 

Deferred compensation earned by Executives after 2004, and deferred compensation
that became vested after 2004, are subject to the provisions of IRC
Section 409A.  To the extent that these benefits were earned under the Executive
Plan before January 1, 2008, the benefits shall be calculated under the
provisions of the Executive Plan set forth in this

 

1

--------------------------------------------------------------------------------


 

Appendix B.  However, any benefits earned or vested under the Executive Plan
after 2004 shall be paid exclusively as provided in the Deferred Income Plan for
Textron Executives (not including any appendix to the Deferred Income Plan for
Textron Executives), and shall not be subject to any provision of Appendix B
that relates to the time or form of payment or distribution of benefits. 
Although the provisions of the Deferred Income Plan for Textron Executives
generally are effective as of January 1, 2008, the provisions that govern the
distribution of benefits earned or vested after 2004 under the Executive Plan
are effective as of January 1, 2005.

 

Section 7.01(a) requires a Participant to file an Election Form by the end of
2007.  This election provision is effective as of July 25, 2007, the date on
which the Plan was adopted by the Board.

 

Executive Plan

 

The text that follows sets forth the provisions of the Executive Plan as in
effect on October 3, 2004, and as modified thereafter in certain respects that
do not constitute “material modifications” for purposes of IRC Section 409A. 
The defined terms in Appendix B relate only to the provisions set forth in
Appendix B: they do not apply to any other provisions of the Deferred Income
Plan for Textron Executives, and terms defined elsewhere in the Deferred Income
Plan for Textron Executives do not apply to Appendix B.  No additional benefits
shall accrue or be deferred under Appendix B after December 31, 2007.

 

1.                                      Statement of Purpose

 

The purpose of the Textron Inc. Deferred Income Plan for Executives (the “Plan”)
is to aid Textron Inc. (“Textron”) and its subsidiaries in attracting and
retaining key employees by providing a non-qualified compensation deferral
vehicle.

 

2.                                      Definitions

 

2.01                        Average Moody’s Rate - “Average Moody’s Rate” is the
average for the calendar month of the Moody’s Corporate Bond Yield Index as
published by Moody’s Investors Service, Inc. (or any successor thereto), or, if
such monthly yield is no longer published, a substantially similar average
selected by Textron.

 

2.02                        Beneficiary — “Beneficiary” means the person or
persons designated as such in accordance with Section 8.

 

2.03                        Board of Directors — “Board of Directors” means the
Board of Directors of Textron Inc.

 

2.04                        Compensation — “Compensation” means the
Participant’s annual awards under the Participant’s annual incentive
compensation plan, the TQM Special Bonus

 

2

--------------------------------------------------------------------------------


 

Program, the Supplemental Bonus Plan for TFC Executives, the Supplemental
Savings Company Contribution Cash Payments or other items deemed Compensation by
Textron for purposes of this Plan.

 

2.06                        Cycle — “Cycle” means the twelve month pay-in period
for each deferral.  The first Cycle shall begin on January 1, 2001 and end on
December 31, 2001.  The following Cycles shall begin on January 1 of each year
and end on December 31 of such year.

 

2.07                        Deferral Amount — “Deferral Amount” means the total
amount of Elective Deferred Compensation and/or Non-Elective Deferred
Compensation actually deferred by the Participant.

 

2.08                        Deferred Compensation Account — “Deferred
Compensation Account” means the account maintained on the books of account of
Textron for a Participant pursuant to Section 6.

 

2.09                        Disability — “Disability” means the Participant is
eligible to receive benefits under a long term disability plan maintained by
Textron.

 

2.10                        Distribution Date — “Distribution Date” means the
date on which Textron makes distributions from the Participant’s Deferred
Compensation Account(s).

 

2.11                        Effective Date — “Effective Date” means the date on
which this Plan is effective, January 1, 2001.

 

2.12                        Election Form — “Election Form” means the form or
forms attached to this Plan and filed with Textron by the Participant in order
to participate in the Plan.  The terms and conditions specified in the Election
Form(s) are incorporated by reference herein and form a part of the Plan.

 

2.13                        Elective Deferred Compensation — “Elective Deferred
Compensation” means the total amount elected to be deferred by an Eligible
Employee on his/her Election Form.

 

2.14                        Eligible Employee — “Eligible Employee” means U.S.
employees of Textron or its subsidiaries, as selected by Textron, who are not
Key Executives eligible to participate in the Deferred Income Plan for Textron
Key Executives (or any successor plan).

 

2.15                        Moody’s Account — “Moody’s Account” means an
investment option providing for interest to be earned based on the Average
Moody’s Rate.

 

3

--------------------------------------------------------------------------------


 

2.16                        Non-Elective Deferred Compensation — “Non-Elective
Deferred Compensation” means the amount awarded to a Participant by the Board of
Directors of Textron pursuant to Section 4.02.

 

2.17                        Participant — “Participant” means an Eligible
Employee participating in the Plan in accordance with the provisions of
Section 4.

 

2.18                        Plan Year — “Plan Year” means the twelve month
period beginning on the first day of the first Cycle in which the Eligible
Employee elects to participate in the Plan.  The initial Plan Year will commence
on the January 1, 2001 and end on December 31, 2001.  Each later Plan year will
begin on January 1 and end on December 31.

 

2.19                        Related Employment — “Related Employment” means the
employment of a Participant by an employer that is not Textron, provided
(i) such employment is undertaken by the Participant at the request of Textron;
(ii) immediately prior to undertaking such employment, the Participant was an
employee of Textron, or was engaged in Related Employment as herein defined; and
(iii) such employment is recognized by Textron, in its sole discretion, as
Related Employment.

 

2.20                        Substantially Equal Installments — “Substantially
Equal Installments” means a series of annual payments, such that equal payments
over the remaining payment period would exactly amortize the Participant’s
Deferred Compensation Account balance in the Moody’s Account as of the
Distribution Date if the investment return remained constant at the return
credited as of the Valuation Date immediately preceding the Distribution Date
for the remainder of the payment period.

 

2.21                        Termination of Employment — “Termination of
Employment” means the end of a Participant’s employment with Textron for any
reason other than Disability, Related Employment, or the termination of a
Participant’s Related Employment if the Participant returns to Textron.

 

2.22                        Valuation Date — “Valuation Date” means the date on
which the value of a Participant’s Deferred Compensation Account is determined
for each calendar month as provided in Section 6 hereof.  Unless and until
changed by Textron, the Valuation Dates within each Cycle shall be the last day
of each calendar month.

 

2.23                        Vested Participant — “Vested Participant” means a
Participant who would be eligible immediately for normal or early retirement
under the qualified pension plan maintained by Textron.

 

4

--------------------------------------------------------------------------------


 

3.                                      Administration of the Plan

 

Textron shall be the administrator of the Plan, and will administer the Plan. 
Textron shall have the power to formulate additional details and regulations for
carrying out this Plan.  Textron also shall be empowered to make any and all
determinations not authorized specifically herein that may be necessary or
desirable for the effective administration of the Plan.  Any decision or
interpretation of any provision of this Plan adopted by Textron shall be final
and conclusive. The Board may exercise Textron’s authority as plan
administrator, and the authority to administer the Plan may be delegated as
provided in the following paragraph.

 

The Board may, to the extent permitted by applicable law, make a non-exclusive
written delegation of the authority to administer the Plan to a committee of the
Board or to one or more officers of Textron.  The Board may, to the extent
permitted by applicable law, authorize a committee of the Board or officer of
Textron to make a further delegation of the authority to administer the Plan.

 

4.                                      Participation

 

4.01                        Elective Participation

 

a.                                      Any Eligible Employee may elect to
participate in the Plan for a given Cycle by filing a completed Election
Form for the Cycle with Textron.  With regard to an election to participate:

 

i.                                          The Election Form must be filed with
the Eligible Employee’s plan representative prior to the commencement of the
Cycle to which the Election Form pertains, or at such earlier time as determined
by Textron.

 

ii.                                       The minimum deferral for a Cycle shall
be $5,000.

 

iii.                                    A Participant must receive payment of
amounts deferred during a Cycle upon Termination of Employment.  Further, a
Participant may elect to receive payment in a lump sum or in up to fifteen (15)
annual installments.

 

b.                                      A Participant’s election to defer future
Compensation is irrevocable upon the filing of his/her Election Form with
Textron, provided, however, that the election may be terminated with respect to
Compensation not yet earned by mutual agreement in writing between the
Participant and Textron.  Such termination, if approved, shall be effective
immediately.

 

4.02                        Non-Elective Participation.  Textron can, in its
sole discretion, award to an Eligible Employee Non-Elective Deferred
Compensation.  Unless otherwise

 

5

--------------------------------------------------------------------------------


 

specified by Textron, the Participant shall determine, subject to
Section 4.01a(iii), the timing and form of payment of any Non-Elective Deferred
Compensation at the time it is awarded.

 

5.                                      Vesting of Deferred Compensation Account

 

A Participant’s interest in his/her Deferred Compensation Account shall vest
immediately.

 

6.                                      Accounts and Valuations

 

6.01                        Deferred Compensation Accounts.  Textron shall
establish and maintain a separate Deferred Compensation Account for each
Participant for each Cycle.

 

6.02                        Crediting of Deferred Amounts. Deferred amounts
allocated to a Participant’s Moody’s Account will be credited to such account on
the first day of the month following the time at which the amounts would
otherwise have been paid.

 

6.03                        Interest Rate Credited.  That portion of the
Participant’s Deferred Compensation Account in the Moody’s Account shall be
credited with interest monthly at a rate equal to the Average Moody’s Rate.

 

6.04                        Timing of Crediting of Interest.  A Participant’s
Deferred Compensation Account in the Moody’s Account shall be revalued and
credited with interest as of each Valuation Date.  As of each Valuation Date,
the value of the Participant’s Deferred Compensation Account in the Moody’s
Account shall consist of the balance of such Moody’s Account as of the
immediately preceding Valuation Date, plus the amount of any Elective and
Non-Elective Deferred Compensation credited to the Moody’s Account, reduced by
any distributions from the Moody’s Account.  As of each Valuation Date, interest
shall be credited on the average daily balance of the Moody’s Account during the
month that includes the Valuation Date.

 

6.05                        Nature of Account Entries.  The establishment and
maintenance of Participants’ Deferred Compensation Accounts and the crediting of
gains and losses pursuant to this Section 6 shall be merely bookkeeping entries
and shall not be construed as giving any person any interest in any specific
assets of Textron or of any subsidiary of Textron or any trust created by
Textron, including any investments owned by Textron or any such subsidiary or
trust.  The hypothetical investment of the Participants’ Deferred Compensation
Accounts in the Moody’s Account shall be for bookkeeping purposes only, and
shall not require the establishment of actual corresponding funds or investments
by Textron.  Benefits accrued under this Plan shall constitute an unsecured
general obligation of Textron.

 

6

--------------------------------------------------------------------------------


 

7.                                      Benefits

 

7.01                        Normal Benefit

 

a.                                      A Participant’s Deferred Compensation
Account shall be paid to the Participant in accordance with the terms of the
Participant’s Election Form, subject to the terms and conditions specified in
the Election Form.  Textron may impose conditions on the Participant’s
distribution election (including, but not limited to, a requirement that the
Participant elect the same form of payment for his entire pre-2005 Account under
Appendix B and/or his post-2004 account under the Deferred Income Plan for
Textron Executives).  A Participant must file an Election Form before
December 31, 2007; a Participant who fails to file an Election Form before that
date shall be deemed to have elected to receive her entire Account balance in a
lump sum.  If a Participant elects to receive payment of his/her Deferred
Compensation Account in the Moody’s Account in installments, subject to a
maximum of fifteen (15) installments, payments shall be made in Substantially
Equal Installments.  Unless Textron determines otherwise, and subject to the
provisions of Section 7.04 as to when payments shall commence, installments
shall be paid on the first day of February of each year.

 

b.                                      Notwithstanding the provisions of
Section 7.01a, and notwithstanding any contrary election made by the Participant
on his/her Election Form, if a Participant has a Termination of Employment, and
if the Participant does not qualify as a Vested Participant at the time of
his/her Termination of Employment, the Participant’s Deferred Compensation
Account balance will be paid to the Participant in a lump sum in the year
following the Participant’s Termination of Employment.  However, upon the
written request of the Participant, Textron, in its sole discretion, may allow
payments to be made to the Participant in up to fifteen (15) annual
installments.

 

c.                                       In the event of a Participant’s death
before a complete distribution of his or her account, the Participant’s
designated Beneficiary will receive an amount equal to the Participant’s
Deferred Compensation Account, and such amount shall be paid in a single sum or
annual installments (not to exceed 10) in accordance with the Participant’s
election.  However, Textron may, in its sole discretion, pay the Participant’s
remaining account balance in a single sum if so requested by the Participant’s
Beneficiary.  Effective January 1, 2008, any payment to a Beneficiary shall be
made in a lump sum.  If a Beneficiary is receiving installment payments as of
December 31, 2007, any remaining installments due after 2007 shall be aggregated
and paid in a lump sum on the first business day of January 2008.

 

7.02                        Hardship Benefit.  In the event that Textron, upon
written petition of the Participant, determines in its sole discretion, that the
Participant has suffered an unforeseeable financial emergency, Textron may pay
to the Participant, as soon as

 

7

--------------------------------------------------------------------------------


 

is practicable following such determination, an amount necessary to meet the
emergency, not in excess of the Deferred Compensation Account credited to the
Participant.  The Deferred Compensation Account of the Participant thereafter
shall be reduced to reflect the payment of a Hardship Benefit.

 

7.03                        Taxes; Withholding.  To the extent required by law,
Textron shall withhold from payments made hereunder an amount equal to at least
the minimum taxes required to be withheld by the federal, or any state or local,
government.

 

7.04                        Date of Payments.  Except as otherwise provided in
this Plan, payments under this Plan shall begin on or before the fifteenth
(15th) day of February of the calendar year following receipt of notice by
Textron of an event that entitles a Participant (or Beneficiary) to payments
under the Plan, or at such earlier date as may be determined by Textron.

 

8.                                      Beneficiary Designation

 

At any time prior to complete distribution of the benefits due to a Participant
under the Plan, he/she shall have the right to designate, change, and/or cancel,
any person(s) or entity as his/her Beneficiary (either primary or contingent) to
whom payment under this Plan shall be made in the event of his/her death.  Each
beneficiary designation shall become effective only when filed in writing with
Textron during the Participant’s lifetime on a form provided by Textron.  The
filing of a new beneficiary designation form will cancel all previously filed
beneficiary designations.  Further, any finalized divorce of a Participant
subsequent to the date of filing of a beneficiary designation form in favor of
Participant’s spouse shall revoke such designation.  Additionally, the spouse of
a Participant domiciled in a community property jurisdiction shall join in any
designation of Beneficiary other than the spouse.

 

If a Participant fails to designate a Beneficiary as provided above, or if
his/her beneficiary designation is revoked by divorce or otherwise without
execution of a new designation, or if all designated Beneficiaries predecease
the Participant, then the distribution of such benefits shall be made to the
Participant’s estate.  If a Beneficiary survives the Participant but dies before
receiving a complete distribution of benefits, any remaining amount shall be
paid to the estate of such Beneficiary in a lump sum.

 

9.                                      Amendment and Termination of Plan

 

9.01                        Amendment.  The Board may amend the Plan at any time
in whole or in part, provided, however, that, except as provided in 9.02, no
amendment shall be effective to decrease the benefits under the Plan payable to
any Participant or Beneficiary with respect to any Elective or Non-Elective
Deferred Compensation deferred prior to the date of the amendment.  Written
notice of any amendments

 

8

--------------------------------------------------------------------------------


 

shall be given to each Participant in the Plan.  The Board may, to the extent
permitted by applicable law, make a non-exclusive written delegation of the
authority to amend the Plan to a committee of the Board or to one or more
officers of Textron.  The Board may, to the extent permitted by applicable law,
authorize a committee of the Board to make a further delegation of the authority
to amend the Plan.

 

9.02                        Termination of Plan

 

a.                                      Company’s Right to Terminate.  The Board
may terminate the Plan at any time.

 

b.                                      Payments Upon Termination.  Upon any
termination of the Plan under this section, Compensation shall cease to be
deferred prospectively, and, with respect to Compensation deferred previously,
Textron will pay to the Participant (or the Participant’s Beneficiary, if after
the Participant’s death), in a lump-sum, the value of his/her Deferred
Compensation Account.

 

10.                               Miscellaneous

 

10.01                 Unsecured General Creditor.  Participants and their
beneficiaries, heirs, successors and assignees shall have no legal or equitable
rights, interests, or other claims in any property or assets of Textron, nor
shall they be beneficiaries of, or have any rights, claims, or interests in any
life insurance policies, annuity contracts, or the policies therefrom owned or
that may be acquired by Textron (“policies”).  Such policies or other assets of
Textron shall not be held in any way as collateral security for the fulfilling
of the obligations of Textron under this Plan.  Any and all of Textron’s assets
and policies shall be and will remain general, unpledged, unrestricted assets of
Textron.  Textron’s obligation under the Plan shall be that of an unfunded and
unsecured promise of Textron to pay money in the future.

 

10.02                 Grantor Trust.  Although Textron is responsible for the
payment of all benefits under the Plan, Textron, in its sole discretion, may
contribute funds as it deems appropriate to a grantor trust for the purpose of
paying benefits under this Plan.  Such trust may be irrevocable, but assets of
the trust shall be subject to the claims of creditors of Textron.  To the extent
any benefits provided under the Plan actually are paid from the trust, Textron
shall have no further obligation with respect thereto, but to the extent not so
paid, such benefits shall remain the obligation of, and shall be paid by,
Textron.  Participants shall have the status of unsecured creditors on any legal
claim for benefits under the Plan, and shall have no security interest in any
such grantor trust.

 

9

--------------------------------------------------------------------------------


 

10.03                 Successors and Mergers, Consolidations or Change in
Control.  The terms and conditions of this Plan shall inure to the benefit of
the Participants and shall bind Textron, its successors, assignees, and personal
representatives.  If substantially all of the stock or assets of Textron are
acquired by another entity, or if Textron is merged into, or consolidated with,
another entity, then the obligations created hereunder shall be obligations of
the acquirer or successor entity.

 

10.04                 Non-Assignability.

 

(a)                                 Textron shall recognize the right of an
alternate payee named in a domestic relations order to receive all or a portion
of a Participant’s benefit under the Plan, provided that (1) the domestic
relations order would be a “qualified domestic relations order” within the
meaning of IRC Section 414(p) if IRC Section 414(p) were applicable to the Plan
(except that the order may require payment to be made to the alternate payee
before the Participant’s earliest retirement age), (2) the domestic relations
order does not purport to give the alternate payee any right to assets of any
Textron Company, (3) the domestic relations order does not purport to allow the
alternate payee to defer payments beyond the date when the benefits assigned to
the alternate payee would have been paid to the Participant, and (4) the
domestic relations order does not require the Plan to make a payment to an
alternate payee in any form other than a cash lump sum.

 

(b)                                 Except as provided in subsection
(a) concerning domestic relations orders, no amount payable at any time under
this Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge or encumbrance of any kind to the extent that the assignment
or other action would cause the amount to be included in the Participant’s gross
income or treated as a distribution for federal income tax purposes.  A
Participant may, with the written approval of Textron, make an assignment of a
benefit for estate planning or similar purposes if the assignment does not cause
the amount to be included in the Participant’s gross income or treated as a
distribution for federal income tax purposes.  Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such benefit, whether
presently or subsequently payable, shall be void unless so approved.  Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Participant or
Beneficiary.

 

10.05                 Employment or Future Eligibility to Participate Not
Guaranteed.  Nothing contained in this Plan, nor any action taken hereunder,
shall be construed as a contract of employment, or as giving any Eligible
Employee any right to be retained in the employ of Textron.  Designation as an
Eligible Employee may be revoked at any time by Textron with respect to any
Compensation not yet deferred.

 

10

--------------------------------------------------------------------------------


 

10.06                 Protective Provisions.  A Participant will cooperate with
Textron by furnishing any and all information requested by Textron in order to
facilitate the payment of benefits hereunder, including taking such physical
examinations as Textron reasonably may deem necessary (if Textron purchases life
insurance to informally fund the Plan) and taking such other relevant action as
may be requested by Textron.  If a Participant refuses to cooperate, Textron
shall have no further obligation to the Participant under the Plan.

 

10.07                 Gender, Singular and Plural.  All pronouns, and any
variations thereof, shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person(s) or entity(s) may require.  As the
context may require, the singular may be read as the plural and the plural as
the singular.

 

10.08                 Captions.  The captions to the articles, sections, and
paragraphs of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

10.09                 Applicable Law.  This Plan shall be governed and construed
in accordance with the laws of the State of Delaware.

 

10.10                 Validity.  In the event any provision of this Plan is
found to be invalid, void, or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provision of this Plan.

 

10.11                 Notice.  Any notice or filing required or permitted to be
given to Textron shall be sufficient if in writing and hand delivered, or sent
by registered or certified mail, to the principal office of Textron at 40
Westminster Street, Providence, RI 02903, directed to the attention of the Chief
Human Resources Officer.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.  Any notice to the Participant
shall be addressed to the Participant at the Participant’s residence address as
maintained in Textron’s records.  Any party may change the address for such
party here set forth by giving notice of such change to the other parties
pursuant to this Section.

 

10.12                 Claims.  Claims under this Plan shall be filed in writing
with Textron, and shall be reviewed and resolved pursuant to the claims
procedure in Section 8.06 of the Deferred Income Plan for Textron Executives.

 

11

--------------------------------------------------------------------------------


 

[g234511ko15i001.gif]

 

 

 

 

 

 

 

DEFERRED INCOME PLAN

FOR TEXTRON EXECUTIVES

 

--------------------------------------------------------------------------------

 

APPENDIX C

 

--------------------------------------------------------------------------------

 

PROVISIONS OF THE
2013 BEECHCRAFT EXCESS SAVINGS AND DEFERRED

COMPENSATION PLAN

 

(As in effect before January 1, 2015)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEFERRED INCOME PLAN FOR TEXTRON EXECUTIVES

APPENDIX C — BEECHCRAFT SUB-ACCOUNTS

 

Effective January 1, 2015, the 2013 Beechcraft Excess Savings and Deferred
Compensation Plan (the “Beechcraft Plan”) is frozen to new deferrals and merged
into the Deferred Income Plan for Textron Executives (the “Plan”).  As a result
of such merger, Beechcraft Plan balances (valued after market close on
December 31, 2014) shall be balances under the Plan and shall be subject to the
terms of the Plan, except as otherwise provided in this Appendix C.  Terms not
defined in this Appendix C shall have the meaning set forth in Article I of the
Plan.

 

1.                                      Participation and Beechcraft
Sub-account.  Each individual who had an account under the Beechcraft Plan
immediately before the merger shall become a Participant immediately after the
merger.  The balance of each affected Participant’s Account immediately after
the merger shall equal his account under the Beechcraft Plan immediately before
the merger (valued after market close on December 31, 2014) (“Beechcraft
Sub-account”).  Each Participant’s Beechcraft Sub-account balance shall be
accounted for separately from any other balance.

 

2.                                      Vesting.  Effective immediately after
the merger, each Beechcraft Sub-account shall be fully vested.

 

3.                                      Investment Measures.

 

a.              Initial Allocation.  After the merger, each Beechcraft
Sub-account balance shall be adjusted for investment gains and losses, based on
the Moody’s Account or the Stock Unit Account, at the same time and in the same
manner as other Plan Accounts.  Each Beechcraft Sub-account balance shall be
allocated to the Moody’s Account or the Stock Unit Account in accordance with
elections made by the affected Participants before the merger.  If an affected
Participant did not file an election before the deadline established by the
Plan’s administrator, his Beechcraft Sub-account shall be allocated to the
Moody’s Account.

 

b.              Changing Investment Allocation.  After the merger, the rules in
Section 3.05 of the Plan for transferring Account balances shall apply to
transferred Beechcraft Sub-account balances.  Accordingly, a Participant shall
not be permitted to change the investment allocation for his Beechcraft
Sub-account balances until after he has Separated From Service; and after a
Separation From Service, a Participant may transfer amounts from the Stock Unit
Account to the Moody’s Account, but not from the Moody’s Account to the Stock
Unit Account.

 

4.                                      Time and Form of Payment.  Beechcraft
Sub-account balances shall be paid at the time and in the form prescribed by the
Beechcraft Plan and the affected Participant’s payment elections in effect on
December 31, 2014.  The Plan’s administrator may modify

 

1

--------------------------------------------------------------------------------


 

the timing of benefit payments to the extent that it determines is appropriate
to simplify plan administration; provided that the timing of benefit payments
shall not be changed in a way that would violate a requirement of IRC
Section 409A.

 

5.                                      Beneficiary Designations.  Effective
January 1, 2015, the Beneficiary for a Participant’s Beechcraft Sub-account
shall be determined in accordance with Article VI of the Plan (based on the
Participant’s designation for benefits under the Plan or the default prescribed
by Section 6.02 of the Plan).  Beneficiary designations made under the
Beechcraft Plan shall not apply after December 31, 2014.

 

2

--------------------------------------------------------------------------------